Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

among

 

MERIX CORPORATION,

 

DATA CIRCUIT SYSTEMS, INC.,

 

DATA CIRCUIT HOLDINGS, INC.,

 

and

 

STOCKHOLDERS of DATA CIRCUIT HOLDINGS, INC.

 

Dated as of December 9, 2004



--------------------------------------------------------------------------------

CONTENTS

 

ARTICLE I - PURCHASE AND SALE OF SHARES

   1      1.1   

Purchase and Sale of Shares

   1      1.2   

Consideration for Shares; Payments

   1          

1.2.1

    

Purchase Price

   1          

1.2.2

    

Closing Adjustment to Purchase Price

   3          

1.2.3

    

Payment of Lease

   5      1.3   

Escrows

   5      1.4   

The Closing

   6

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF PARENT, THE COMPANY AND THE
STOCKHOLDERS

   6      2.1   

Organization

   6      2.2   

Enforceability

   7      2.3   

Capitalization

   7      2.4   

Subsidiaries

   8      2.5   

No Approvals or Notices Required; No Conflicts With Instruments

   8      2.6   

Financial Information; Absence of Undisclosed Liabilities

   9      2.7   

Litigation

   10      2.8   

Compliance with Laws; Licenses and Permits

   10      2.9   

Environmental Compliance

   11      2.10   

Intellectual Property Rights

   12      2.11   

Real Property

   14      2.12   

Tangible Personal Property

   15      2.13   

Material Contracts

   16      2.14   

Employee Benefit Matters

   17      2.15   

Labor Matters

   21      2.16   

Taxes

   22      2.17   

Insurance

   25      2.18   

Inventories

   25      2.19   

Accounts Receivable

   26      2.20   

Brokers and Finders

   26      2.21   

Bank Accounts

   26      2.22   

Absence of Certain Changes or Events

   26      2.23   

Warranties

   28      2.24   

Capital Improvements

   28      2.25   

No Conflict of Interest

   29      2.26   

Customers and Suppliers

   29      2.27   

Certain Payments

   29      2.28   

Products Liability

   30      2.29   

Budgets

   30      2.30   

Import and Export Duties

   30      2.31   

No Other Representations or Warranties

   30

ARTICLE III - REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

   30      3.1   

Good Title

   31

 

-i-



--------------------------------------------------------------------------------

     3.2    Enforceability    31      3.3    Authority    31      3.4    No
Approvals or Notices Required; No Conflicts With Instruments    31

ARTICLE IV – REPRESENTATIONS AND WARRANTIES OF BUYER

   32      4.1   

Organization

   32      4.2   

Enforceability

   32      4.3   

No Approvals or Notices Required; No Conflicts With Instruments

   32      4.4   

Brokers or Finders

   33      4.5   

Claims and Legal Proceedings

   33      4.6   

Investment Representation

   33      4.7   

Financial Capability

   33      4.8   

Independent Investigation

   33

ARTICLE V – COVENANTS

   34      5.1   

Further Action; Commercially Reasonable Efforts

   34      5.2   

Filing of Tax Returns and Payment of Taxes

   34      5.3   

Director and Officer Liability and Indemnification

   36      5.4   

Non-Disclosure

   37

ARTICLE VI – CLOSING DELIVERIES

   37      6.1   

Deliveries by Seller

   37      6.2   

Deliveries by Buyer

   39

ARTICLE VII - AMENDMENT AND WAIVER

   39      7.1   

Amendment

   39      7.2   

Waiver

   39

ARTICLE VIII - SURVIVAL AND INDEMNIFICATION

   40      8.1   

Survival

   40      8.2   

Indemnification to Buyer

   40      8.3   

Indemnification to Stockholders

   42      8.4   

General Provisions

   42      8.5   

Sole and Exclusive Remedy

   44

ARTICLE IX - GENERAL

   44      9.1   

Expenses

   44      9.2   

Notices

   44      9.3   

Severability

   45      9.4   

Entire Agreement

   46      9.5   

Parties in Interest

   46      9.6   

Governing Law; Jurisdiction; Venue

   46      9.7   

Counterparts

   46      9.8   

Effect of Investigation

   46      9.9   

Interpretation

   46      9.10   

Stockholders’ Agent

   47

 

-ii-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

  I-1

 

EXHIBITS

   

1.2.1

     -     

Promissory Note

   

1.2.1(d)(iv)

     -     

Warrant Cancellation Agreement

   

1.2.2(a)

     -     

Sample Working Capital

   

1.3(a)

     -     

Indemnification Escrow Agreement

   

1.3(b)

     -     

Working Capital Escrow Agreement

   

2

     -     

Company Disclosure Memorandum

 

-iii-



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
December 9, 2004, by and among Merix Corporation, an Oregon corporation
(“Buyer”), Data Circuit Systems, Inc., a California corporation (the “Company”),
Data Circuit Holdings, Inc., a Delaware corporation (“Parent”), and the
Stockholders of Parent identified on the Signature Page to this Agreement (the
“Stockholders”).

 

RECITALS

 

A. Parent owns all of the outstanding shares of the Company. The Stockholders
own all of the outstanding shares of Parent (the “Shares”) and desire and intend
to sell the Shares to Buyer for the consideration and on the terms and subject
to the conditions set forth below.

 

B. Buyer desires and intends to purchase the Shares from the Stockholders for
the consideration and on the terms and subject to the conditions set forth
below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I - PURCHASE AND SALE OF SHARES

 

1.1 Purchase and Sale of Shares

 

On the terms and subject to the conditions of this Agreement, Buyer agrees to
purchase the Shares from the Stockholders, and the Stockholders agree to sell
the Shares to Buyer free and clear of any lien, mortgage, deed of trust, pledge,
security interest or other encumbrance (“Lien”).

 

1.2 Consideration for Shares; Payments

 

1.2.1 Purchase Price

 

(a) The aggregate purchase price for the Shares is $43,000,000.00 (the “Purchase
Price”) plus the aggregate amount of Cash and Cash Equivalents of Parent and/or
the Company at the Closing Date. The Purchase Price is subject to adjustment as
provided in Section 1.2.2. For purposes of this Section 1.2.1, “Cash and Cash
Equivalents” means cash in the Company’s or Parents bank accounts as of the
close of business on the Closing Date less (i) amounts for which checks have
been written, which checks have not cleared the bank account as of Closing and
(ii) checks deposited in the bank accounts for which insufficient funds are
available to cover the amount of such checks; provided that if such funds are
later collected by Buyer within 30 days of the Closing Date, Buyer shall
reimburse the amount of such collected funds to Stockholders’ Agent.

 

-1-



--------------------------------------------------------------------------------

(b) The Purchase Price shall be paid at the Closing by Buyer as follows:

 

(i) To the Escrow Agent, Buyer shall deliver (x) a sum equal to Four Million Two
Hundred and Twenty-Five Thousand Dollars ($4,225,000.00) (the “Indemnification
Escrow Amount”) to be held by the Escrow Agent for distribution in accordance
with the terms of Article X and the Indemnification Escrow Agreement referred to
in section 1.3(a) and (y) a sum equal to One Hundred and Fifty Thousand Dollars
($150,000.00) (the “Working Capital Escrow Amount”) to be held by the Escrow
Agent for distribution in accordance with the provisions of Section 1.2.2,
below, and the terms of the Working Capital Escrow Agreement referred to in
Section 1.3(b), each Stockholder to receive the percentage of such distributions
set forth opposite such Stockholder’s name on Schedule 1.2.1(b).

 

(ii) To the Stockholders’ Agent, on behalf of the Series A Preferred
Stockholders (as defined in Section 1.2.1(c) below) for distribution to the
Series A Preferred Stockholders in accordance with Schedule 1.2.2(a)(ii), the
Buyer shall deliver an amount equal to $5,645,609.10.

 

(iii) To the Stockholders’ Agent, on behalf of the Common Stockholders (as
defined in Section 1.2.1(c) below) for distribution to the Common Stockholders
in accordance with Schedule 1.2.2(a)(iii), the Buyer shall deliver an amount
equal to $18,938,603.72.

 

(iv) To the Stockholders’ Agent, on behalf of each Warrant Holder (as defined in
Section 1.2.1(c) below) that has delivered a Warrant Cancellation Agreement (as
defined in Section 1.2.1(c) below) or, with respect to the Management
Stockholders that are Warrant Holders, a termination agreement with respect to
the Restricted Stock Purchase Agreement by and between such Management
Stockholder and Parent, for distribution to such Warrant Holders in accordance
with the provisions of Schedule 1.2.2(iv), the Buyer shall deliver an amount
equal to $612,345.02.

 

(v) To McDonald Investments Inc., an amount equal to $566,445 (the “McDonald
Investments Amount”).

 

(vi) To Banc of America Commercial Finance Corporation (“BACF”) the BACF Amount.

 

(vii) To the Stockholders’ Agent, a Promissory Note in the original principal
amount of Two Million Dollars ($2,000,000) in the form attached hereto as
Exhibit 1.2.1 (the “Promissory Note”).

 

(viii) To the Stockholders’ Agent, a sum equal to Three Hundred and Fifty
Thousand Dollars ($350,000.00) to be used by the Stockholders’ Agent to satisfy
the obligations of the Stockholders under Section 5.2, it being understood and
agreed that

 

-2-



--------------------------------------------------------------------------------

following satisfaction in full of such obligations, the portion of such sum then
remaining, if any, shall be distributed by the Stockholders’ Agent to the
Stockholders (including the Stockholders’ Agent), the amount of such sum then
remaining, if any, to be distributed to each Stockholder being the percentage of
such sum then remaining, if any, set forth opposite such Stockholder’s name on
Schedule 1.2.1(ix) attached hereto.

 

(ix) To Finn Dixon & Herling LLP, an amount equal to $130,000.00.

 

(x) To Citicorp Vendor Finance, Inc., an amount equal to $273,715.00.

 

(c) The aggregate amount of Cash and Cash Equivalents shall be paid by Buyer
five business days after the Closing Date.

 

(d) Definitions

 

(i) “Series A Preferred Stockholders” means the holders of shares of Redeemable
Preferred Stock of the Company, par value $0.001 per share.

 

(ii) “Common Stockholders” means the holders of shares of (i) Class A Non-Voting
Convertible Common Stock of the Company, par value $0.001 per share or (ii)
Class B Voting common stock of the Company, par value $0.001 per share.

 

(iii) “Warrant Holder” means each of Banc of America Management Corporation,
Shufro Family Holdings, LLC (“Shufro”) and Kenneth R. Macartney (“Macartney”)
and each Management Stockholder.

 

(iv) “Warrant Cancellation Agreement” means an agreement executed by a Warrant
Holder substantially in the form of Exhibit 1.2.1(d)(iv) hereto.

 

(v) “BACF Amount” means $10,108,282.16 being the amount necessary to settle the
Company’s obligations as of the Closing Date under its Credit Agreement, dated
as June 26, 2000, as amended, as set forth in that letter, dated as December 7,
2004 from Banc of America Commercial Finance Corporation (the “Payout Letter”).

 

1.2.2 Closing Adjustment to Purchase Price

 

(a) “Working Capital” shall mean the difference between (i) the sum of Parent’s
consolidated accounts receivable (less reserve for bad debt), inventory (less
reserve for excess and obsolete inventory) and prepaid expenses and (ii) the sum
of Parent’s consolidated ordinary accounts payable and accrued liabilities (less
any accrued liabilities for federal, state and local income taxes payable in
respect of Pre-Closing Tax Periods, dividends payable, interest payable and
liabilities in respect of transactions between Parent or the Company and any of
the Stockholders that are not Management Stockholders), as of any date,
determined in conformity with United States generally accepted accounting
principals (“GAAP”) and in a manner consistent with that used to prepare the
sample Working Capital calculation attached hereto as Exhibit 1.2.2(a) (“Sample
Working Capital”) and the Financial Statements (including, without limitation,
with respect to reserve methods and methods of estimation). There shall be
excluded from any calculation of Working Capital any bonuses payable or paid in
respect of the year ended September 30, 2004.

 

-3-



--------------------------------------------------------------------------------

(b) As soon as practicable, but in any event, no later than sixty (60) days
after the Closing Date, the Company shall prepare and deliver to Stockholders’
Agent (as defined in Section 9.11) a calculation (the “Preliminary Closing
Working Capital Statement”) of Working Capital as of 11:59 P.M. on the Closing
Date, determined in accordance with GAAP and in a manner consistent with that
used to prepare the Sample Working Capital and the Financial Statements
(including, without limitation, with respect to reserve methods and methods of
estimation) (the “Closing Working Capital”). For avoidance of doubt, it is
understood that the consolidated accounts payable and accrued liabilities used
in the determination of the Closing Working Capital shall include amounts for
which checks in payment have been written, but which checks have not cleared the
bank account as of the Closing, unless sufficient cash has been left in such
bank account as of the Closing to cover outstanding checks, in which case such
amounts will not be included in the determination of the Closing Working
Capital.

 

(c) If Stockholders’ Agent agrees with the Closing Working Capital as set forth
in the Preliminary Closing Working Capital Statement, the Closing Working
Capital shall be deemed to be the Final Working Capital as defined below.

 

(d) If Stockholders’ Agent disputes the Closing Working Capital as set forth in
the Preliminary Closing Working Capital Statement, Stockholders’ Agent may,
within twenty (20) days after receipt of the Preliminary Closing Working Capital
Statement from the Company provide Buyer with a written statement (the
“Adjustment Statement”) setting out in reasonable detail all of its proposed
adjustments to the Closing Working Capital and its proposed adjustments to the
Purchase Price.

 

(e) If Buyer agrees with the Adjustment Statement, the Working Capital set forth
in the Adjustment Statement shall be deemed to be the Final Working Capital.

 

(f) If Buyer disputes the Adjustment Statement, Buyer shall have twenty (20)
days after delivery of the Adjustment Statement to object in writing to
Stockholders’ Agent to such proposed adjustments (the proposed adjustment or
adjustments to which Buyer objects being referred to herein as the “Contested
Adjustments” and Buyer’s notice being referred to herein as the “Contested
Adjustment Notice”) setting out in detail Buyer’s objections to such proposed
adjustments and the alternative adjustments, if any, proposed by Buyer.

 

(g) Buyer and Stockholders’ Agent shall use reasonable efforts to resolve the
dispute regarding the Contested Adjustments and if they come to an agreement,
the agreed upon Working Capital shall be deemed to be the Final Working Capital,
but if a final resolution is not agreed upon within ten (10) days after Buyer
delivers the Contested Adjustment Notice, Buyer and Stockholders’ Agent shall
promptly engage an independent accountant mutually agreeable to Buyer and the
Stockholders’ Agent (the “Independent Expert”) to resolve any remaining dispute
involving the Contested Adjustments. In making its determination, the
Independent Expert shall consider only the items or amounts in dispute

 

-4-



--------------------------------------------------------------------------------

(and, to the extent required, any other items or amounts necessary to derive the
disputed items or amounts). The costs and expenses of such Independent Expert
shall be borne by the party whose initial position is furthest from the
determination of the Independent Expert.

 

(h) The Independent Expert shall make a determination of the Working Capital as
of 11:59 pm on the Closing Date (the “Final Working Capital”) and shall deliver
such determination to Buyer and Stockholders’ Agent no later than thirty (30)
days following appointment. The decision of the Independent Expert shall be
final and binding upon the parties.

 

(i) If the Final Working Capital reflects Working Capital that is lower than
$2,489,707.00, being the amount of Working Capital of Parent as at September 30,
2004 (a “Buyer Adjustment”), then Buyer shall be entitled to recover from
Stockholders the amount of the difference in the Working Capital, plus interest
thereon from the Closing Date to and including the date on which payment is made
at a rate per annum equal to the Agreed Rate. If the Final Working Capital
reflects Working Capital that exceeds $2,489,707.00 (a “Stockholder
Adjustment”), then Stockholders shall be entitled to an increase in the Purchase
Price in the amount of the difference in Working Capital, plus interest thereon
from the Closing Date to and including the date on which payment is made at a
rate per annum equal to the Agreed Rate. The amount of any Buyer Adjustment or
Stockholder Adjustment, as the case may be, shall be paid to Buyer or
Stockholders’ Agent, as appropriate, no later than ten (10) days after the date
upon which the amount of the Final Working Capital is determined in accordance
with this Section 1.2.2.

 

(j) For purposes of this Section 1.2.2, “Agreed Rate” means the prime rate
published by Citibank N.A., New York, New York, as that rate may vary from time
to time, or if the rate is no longer published, a comparable rate.

 

1.2.3 Payment of Lease

 

At Closing, Buyer will pay $126,285.00 to Citicorp Vendor Finance, Inc. in
partial satisfaction of the Company’s and Parent’s obligations under that
certain Master Lease Agreement dated December 26, 2001 between the Company and
Citicorp Vendor Finance, Inc.

 

1.3 Escrows

 

(a) The Indemnification Escrow Amount shall be paid to Wells Fargo N.A. (the
“Escrow Agent”) to be held in escrow in accordance with an escrow agreement in
substantially the form attached hereto as Exhibit 1.3(a) (the “Indemnification
Escrow Agreement”) to be entered into by Buyer, Stockholders’ Agent and the
Escrow Agent at or prior to Closing, and shall be paid out as provided therein.
The Indemnification Escrow Amount shall be held as security for the obligations
described in Sections 5.2 and 8.2 hereof. Subject always to the terms and
conditions of the Indemnification Escrow Agreement, (i) One Million Dollars
($1,000,000.00) of the Indemnification Escrow Amount shall be released to
Stockholders’ Agent, if available, six months after the date of this Agreement;
(ii) an

 

-5-



--------------------------------------------------------------------------------

additional One Million Dollars ($1,000,000.00) of the Indemnification Escrow
Amount shall be released to Stockholders’ Agent, if available, 12 months after
the date of this Agreement; and (iii) any remaining balance of the
Indemnification Escrow Amount shall be released to Stockholders’ Agent 18 months
after the date of this Agreement.

 

(b) The Working Capital Escrow Amount shall be paid to the Escrow Agent to be
held in escrow in accordance with an escrow agreement in substantially the form
attached hereto as Exhibit 1.3(b) (the “Working Capital Escrow Agreement”) to be
entered into by Buyer, Stockholders’ Agent, and the Escrow Agent at or prior to
Closing, and shall be paid out as provided therein. The Working Capital Escrow
Amount shall be held as security for the obligations of Stockholders described
in Section 1.2.2 hereof. Subject always to the terms and conditions of the
Working Capital Escrow Agreement, any remaining portion of the Working Capital
Escrow Amount shall be released to Stockholders’ Agent, if available, within
three (3) business days after the date upon which the amount of the Final
Working Capital is determined in accordance with Section 1.2.2.

 

1.4 The Closing

 

The closing of the transactions contemplated herein (the “Closing”) shall take
place on the date hereof at 10:00 a.m. local time (or at such other time as the
parties may agree) at the offices of Perkins Coie LLP, 1120 NW Couch Street,
10th Floor, Portland, Oregon (the “Closing Date”).

 

ARTICLE II - REPRESENTATIONS AND WARRANTIES OF

PARENT, THE COMPANY AND THE STOCKHOLDERS

 

Subject to the exceptions and limitations set forth in this Agreement and except
as set forth in the correspondingly numbered section of the Disclosure
Memorandum attached hereto as Exhibit 2 (it being understood and agreed that the
listing or setting forth of an item in one section of the Disclosure Memorandum
shall be deemed to be a listing or setting forth of such item in another section
or sections of the Disclosure Memorandum if such information is reasonably
apparent on its face to be applicable to such other section or sections)(the
“Disclosure Memorandum”), and to induce Buyer to enter into and perform this
Agreement, the Escrow Agreement and the other agreements and certificates that
are required to be executed pursuant to this Agreement (collectively, the
“Operative Documents”), the Company, Parent and Stockholders jointly and
severally represent and warrant to Buyer as of the date of this Agreement as
follows in this Article II.

 

2.1 Organization

 

Parent is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
California. Each of Parent and the Company has all requisite corporate power and
authority to own, operate and lease their respective properties and assets, to
carry on their respective businesses as now conducted, to enter into and perform
their respective obligations under this Agreement and the other

 

-6-



--------------------------------------------------------------------------------

Operative Documents to which either of them is a party, and to consummate the
transactions contemplated hereby and thereby. Each of Parent and the Company is
duly qualified and licensed as a foreign corporation to do business and is in
good standing in each jurisdiction in which the character of the properties
occupied, owned or held under lease by it or the nature of its respective
business makes such qualification or licensing necessary. True, correct and
complete copies of the Certificate of Incorporation of Parent, the Articles of
Incorporation of the Company and the Bylaws of each of Parent and the Company
(or similar organizational instruments), as amended, and all minutes of all
meetings (or written consents in lieu of meetings) of the Board of Directors
(and all committees thereof) of Parent and the Company, of shareholders of the
Company and of stockholders of Parent have been delivered to Buyer.

 

2.2 Enforceability

 

All corporate action on the part of each of the Company and Parent and their
respective officers, directors and shareholders/stockholders necessary for the
authorization, execution, delivery and performance of this Agreement and the
other Operative Documents to which either of them is a party and the performance
of all of each of their respective obligations under this Agreement and the
other Operative Documents to which either of them are a party has been taken.
This Agreement has been, and each of the other Operative Documents to which the
Company or Parent is a party has been duly executed and delivered by the Company
or Parent, as the case may be, and this Agreement is, and each of the other
Operative Documents to which either the Company or Parent is a party will be,
(assuming due authorization, execution and delivery by Buyer) at the Closing, a
legal, valid and binding obligation of the Company or Parent, as the case may
be, enforceable against the Company and Parent in accordance with its terms,
except as such enforceability may be limited or affected by (a) applicable
bankruptcy, insolvency, moratorium, reorganization or similar Laws from time to
time in effect that affect creditors’ rights generally or (b) general principles
of equity (whether considered in a court of law or equity).

 

2.3 Capitalization

 

(a) The authorized capital stock of the Company consists of 10,000 shares of
Company common stock.

 

(b) As of the date of this Agreement, the issued and outstanding capital stock
of the Company consists solely of 1,000 shares of Company common stock, all of
which shares are owned of record and beneficially by Parent. Such outstanding
shares are duly authorized and validly issued, fully paid and nonassessable, and
not issued in violation of or subject to any preemptive rights and in compliance
with federal and state securities laws. No person, corporation, partnership,
limited liability company, joint venture, association, organization, other
entity or governmental, administrative or regulatory authority (a “Person”),
other than Parent, holds any interest in any of the outstanding shares of the
Company’s capital stock.

 

(c) The authorized capital stock of Parent consists of 8,000,000 shares of
Parent Common Stock and 96,500 shares of Parent preferred Stock.

 

-7-



--------------------------------------------------------------------------------

(d) As of the date of this Agreement, the issued and outstanding capital stock
of Parent consists solely of 2,525,000 shares of Class A Non-Voting Convertible
Common Stock, 950,000 shares of Class B Voting Common Stock and 40,000 shares of
Series A Redeemable Preferred Stock, all of which are owned by the Persons
identified on Schedule 2.3 in the amounts listed next to each such Person’s
name. Such outstanding shares are duly authorized and validly issued, fully paid
and nonassessable, and not issued in violation of or subject to any preemptive
rights and in compliance with federal and state securities laws. No Person,
other than the Stockholders, holds any interest in any of the outstanding shares
of Parent’s capital stock.

 

(e) As of the date of this Agreement, there are no outstanding rights of first
refusal or offer, preemptive rights, options, warrants, conversion rights or
other agreements, either directly or indirectly, for the purchase or acquisition
from Parent or any holder of any shares of Parent’s capital stock or any
securities convertible into or exchangeable for shares of Parent’s capital
stock.

 

(f) As of the date of this Agreement, there are no outstanding rights of first
refusal or offer, preemptive rights, options, warrants, conversion rights or
other agreements, either directly or indirectly, for the purchase or acquisition
from the Company or Parent or any securities convertible into or exchangeable
for shares of the Company’s capital stock.

 

(g) Neither the Company nor Parent is a party or subject to any agreement or
understanding and there is no agreement or understanding between any Persons
that affects or relates to the voting or giving of written consents with respect
to any securities of the Company or Parent or the voting by any director of the
Company or Parent.

 

2.4 Subsidiaries

 

The Company does not and, other than the Company, Parent does not, own, directly
or indirectly, any capital stock or other equity securities of any corporation
or have any other direct or indirect equity or ownership interest in any
corporation, partnership, joint venture or similar business entity, nor is
Parent or the Company subject to any obligation to provide funds to, or invest
in any corporation, partnership, joint venture or similar business entity.

 

2.5 No Approvals or Notices Required; No Conflicts With Instruments

 

The execution, delivery and performance of this Agreement and the other
Operative Documents by Parent and the Company (as defined in Section 9.9(b))will
not (a) constitute a violation (with or without the giving of notice or lapse of
time, or both) of any provision of law, rule, regulation, order, writ, judgment,
decree, injunction, determination or award (“Law”) applicable to Parent and the
Company; (b) require any consent, approval or authorization of any Person; (c)
conflict with or result in a breach of or constitute a default under any
provision of the Company’s Articles of Incorporation or Bylaws or Parent’s
Certificate of Incorporation or Bylaws; or (d) result in any breach of, or
constitute a default (with or without the giving of notice or lapse of time, or
both) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of

 

-8-



--------------------------------------------------------------------------------

any Lien on any of the assets or properties of the Company or Parent pursuant
to, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument relating to such assets or properties, to
which either Parent or the Company is a party or by which any of such assets or
properties is bound or affected.

 

2.6 Financial Information; Absence of Undisclosed Liabilities

 

(a) Seller has provided to Buyer true and complete copies of (i) consolidated
audited balance sheets of Parent dated September 30, 2002, 2003, and 2004 and
the related statements of operations, cash flows, redeemable preferred stock and
stockholder deficit for the periods then ended, including the notes thereto
(collectively, the “Annual Financial Statements”); and (ii) an unaudited
consolidated balance sheet of Parent as of October 31, 2004 (the “Reference
Balance Sheet”) and unaudited consolidated statements of operations, cash flow,
redeemable preferred stock and stockholder deficit for Parent for the one-month
period ended October 31, 2004 (together with the Reference Balance Sheet, the
“Reference Financial Statements” and, together with the Annual Financial
Statements, the “Financial Statements”). The Financial Statements present fairly
in all material respects, Parent’s consolidated financial condition and results
of operations as of the dates thereof or for the periods covered thereby and the
Financial Statements have been prepared in accordance with GAAP consistently
applied throughout the periods covered thereby, except that the Reference
Financial Statements do not contain the footnotes required by GAAP and are
subject to year-end and other non-material adjustments. The Financial Statements
are in accordance with the books and records of Parent and the Company and do
not reflect any transactions that are not bona fide transactions. Neither the
Company nor Parent is a guarantor of, or indemnitor, surety or other obligor
with respect to any indebtedness of any other Person.

 

(b) All of the financial projections and forward-looking statements concerning
the business of the Company and Parent that have been furnished to Buyer by the
Company were based upon assumptions made in good faith and considered reasonable
by the Company at the time such projections and forward-looking statements were
delivered to Buyer in light of historical financial information concerning the
business of the Company and Parent. Such assumptions assume that the Business
will remain a stand-alone entity and do not take into account the effect of the
transactions contemplated by this Agreement. The financial projections represent
the Company’s good faith reasonable estimate of the results of operations and
cash flows for the periods covered thereby and the financial position as of the
dates set forth therein of the Company and Parent based upon the assumptions
described above.

 

(c) Except as set forth in the Disclosure Memorandum, neither the Company nor
Parent has any liabilities, obligations or commitments, whether accrued,
absolute, contingent or otherwise, except liabilities, obligations or
commitments: (i) provided for or disclosed in the Financial Statements; (ii)
incurred in the ordinary course of business consistent with past practice and
not required under GAAP to be reflected in the Financial Statements or the notes
thereto (none of which arises out of any breach of contract, breach of warranty,
tort or violation of law); and (iii) incurred in connection with this Agreement
or any of the transaction contemplated hereby. There is no material loss
contingency, as defined in Statement of Financial Accounting Standards No. 5
that is not otherwise provided for or described in (i) or (ii) above.

 

-9-



--------------------------------------------------------------------------------

2.7 Litigation

 

(a) No claim, action, proceeding or investigation is pending or, to Seller’s
Knowledge, threatened against the Company, Parent or any of their officers,
directors, employees, agents or stockholders in their capacity as such or any of
the Company’s or Parent’s properties or business, before any federal, state or
municipal court, or administrative, governmental or regulatory authority or
body, and the Company is not subject to any order, writ, judgment, injunction,
decree, stipulation, consent order, determination or award. As used in this
Agreement, the term “Seller’s Knowledge” means the actual knowledge of the
Management Stockholders after inquiry of Steve Wentz, John Perna, Bill Boyle,
Eric Schmidt, Joe Balesteri and Ron Williams. As used in this Agreement, the
term “Management Stockholders” means Steven Robinson, Edwin Barclay, Michael
Kadlec and Lisa Lloyd.

 

(b) There are no claims, actions, suits, arbitrations, criminal or civil
proceedings or investigations pending or involving or, to Seller’s Knowledge,
threatened by or against Seller before any court or governmental or
nongovernmental department, commission, board, bureau, agency or
instrumentality, or any other Person that questions the validity of this
Agreement or the other Operative Documents or any action taken or to be taken by
Seller pursuant to this Agreement or the other Operative Documents or in
connection with the transactions contemplated hereby or thereby, and to Seller’s
Knowledge, there is no valid basis for any such claim, action, suit,
arbitration, criminal or civil proceeding or investigation.

 

2.8 Compliance with Laws; Licenses and Permits

 

(a) Schedule 2.8 sets forth a list and description of governmental licenses,
franchises, permits, approvals, authorizations, certificates, registrations,
licenses, rights and code approvals (“Permits”) held by the Business (as defined
in Section 9.9(b)), complete and correct copies of which have been made
available through Seller’s online data room or delivered by Seller to Buyer.

 

(b) The Business is not in violation of, nor has any notice been received that
claims that the Business is in violation of, any Law applicable to it or by
which any of its assets or properties are bound or affected. The Company and
Parent have all Permits necessary to carry on their respective businesses. Other
than Permits listed on Schedule 2.8, there are no Permits, whether federal,
state, local or foreign, that are necessary for the lawful operation of the
business of the Company or Parent.

 

(c) (i) Each of the Company and Parent has fulfilled and performed its
obligations under each of the Permits applicable to its business, and no event
has occurred or condition or state of facts exists that constitutes or, after
notice or lapse of time or both, would constitute a breach or default under any
such Permit or that allows or, after notice of lapse of time or both, would
allow revocation or termination of any such Permit, or that could reasonably be

 

-10-



--------------------------------------------------------------------------------

expected to have a Material Adverse Effect; and (ii) no written or, to Seller’s
knowledge, any other notice of cancellation or default or of any dispute
concerning any of the Company’s or Parent’s Permits, or of any event, condition
or state of facts described in the preceding clause, has been received and to
Seller’s Knowledge, no such event, condition or state of facts exists. For
purposes of this Agreement, the term “Material Adverse Effect” shall mean any
change in, or effect on, Parent or the Company that is materially adverse to the
results of operations, the financial condition, or the assets or business of
Parent or the Company taken as a whole, provided that any adverse change, event,
development, or effect resulting from the performance of this Agreement or the
other Operative Documents shall not be deemed to constitute, and shall not be
taken into account in determining whether there has been a Material Adverse
Effect.

 

(d) Each of the Permits of the Business is in full force and effect and the
consummation of the transactions contemplated by this Agreement will not cause
the occurrence of any breach, default or forfeiture of rights thereunder.

 

2.9 Environmental Compliance

 

(a) The Business holds all Permits required under Environmental Laws (as defined
below) for the current use, occupancy or operation of its assets and the conduct
of its business as it is now being conducted and Seller has provided copies of
all such Permits to Buyer or has made such Permits available to Buyer in
Seller’s online data room.

 

(b) The Business is not in violation of any Environmental Laws or any such
Permits.

 

(c) Seller has not received written, or to Seller’s Knowledge, any other notice
from any governmental agency or authority alleging that the Business or any of
its assets is not in compliance with Environmental Laws, and, to Seller’s
Knowledge there are no circumstances that could reasonably be expected to
prevent or interfere with material compliance by the Business with Environmental
Laws in the future.

 

(d) There is no asserted (in writing, or to Seller’s Knowledge, otherwise)
claim, action, cause of action or investigation by any Person alleging potential
liability of the Business (including, without limitation, potential liability
for investigatory costs, cleanup costs, governmental response costs, natural
resources damages, property damages, personal injuries or penalties) arising out
of, based on, or resulting from the presence or release into the environment of
any Hazardous Substance (as defined below) at the premises owned or leased by
the Business, that is pending or to Seller’s Knowledge threatened against the
Business, any of its assets or any of such premises.

 

(e) Schedule 2.9(e) sets forth a list of all substances, materials and products
used, held for use, stored by or disposed of by the Business at any of its
properties or facilities, the use, holding for use, storage or disposal of which
requires the filing of reports or notifications or maintenance of records and
data under applicable Environmental Laws.

 

-11-



--------------------------------------------------------------------------------

(f) The Business is not the subject of any litigation or proceedings in any
forum, judicial or administrative, involving a demand for damages, injunctive
relief, penalties, or other potential liability with respect to violations of
any Environmental Law and, to Seller’s Knowledge, no such litigation or
proceedings are threatened.

 

(g) The Business has timely filed all reports and notifications required to be
filed with respect to all of its properties and facilities and has generated and
maintained all required records and data under all applicable Environmental
Laws.

 

(h) “Environmental Laws” means any statute, ordinance, regulation, rule, policy,
interpretation, guideline or decree (including consent decrees, guidance
documents and administrative orders) in effect as of the Closing, applicable to
the Business, its business, or the real property from which it conducts its
business, enacted or promulgated by any federal, state or municipal governmental
entity or authority having jurisdiction over the Business for the activities it
conducts that (i) regulates the exposure to, the amount, form, presence,
emission, discharge, release, threat of release, processing, use, treatment,
storage, disposal, handling, generation or production of any Hazardous
Substance, including any permit, license, approval, consent or authorization
required therefor; (ii) requires any reporting or dissemination of or access to
information regarding Hazardous Substances, including warnings or notices to
employees; or (iii) relates to or addresses human health or safety, including
occupational health and safety. “Hazardous Substance” means (i) a substance that
contains substances defined in or regulated under the following federal statutes
and their state counterparts, as well as such statutes’ implementing
regulations, as such statutes and regulations have been amended from time to
time and as currently interpreted by administering agencies: the Hazardous
Materials Transportation Act, the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response, Compensation and Liability Act, the Clean
Water Act, the Safe Drinking Water Act, the Atomic Energy Act, the Toxic
Substances Control Act, the Federal Insecticide, Fungicide, and Rodenticide Act,
and the Clean Air Act; (ii) petroleum and petroleum products including crude oil
and any fractions thereof; (iii) natural gas, synthetic gas and any mixtures
thereof; and (iv) any substances with respect to which a federal, state or local
agency requires environmental investigation, monitoring, reporting or
remediation.

 

2.10 Intellectual Property Rights

 

(a) As used in this Agreement, “Intellectual Property” means any or all of the
following: (i) works of authorship, computer programs, software, algorithms,
documentation, designs, files, compilations, records and data; (ii) mask works,
circuit designs and circuitry; (iii) inventions (whether or not patentable),
improvements, ideas, procedures, processes, systems, methods, concepts,
principles, discoveries, art, machines, compositions of matter, materials,
formulas, patterns, devices, techniques, apparatus and technology; (iv) trade
secret information, confidential information, proprietary information, know how,
show how, technical data, customer lists and supplier lists; (v) prototypes,
schematics and tools; (vi) trademarks, service marks, trade dress, logos,
brands, trade names, and business names; (vii) World Wide Web addresses, uniform
resource locators and Internet domain names; (viii) all embodiments of the
foregoing in any form and in any media; (ix) any portion, copy or extract of any
of the foregoing, irrespective of whether in tangible or intangible form, and
irrespective of media, but does not include UL Listings, ISO 9000 qualifications
and the like.

 

-12-



--------------------------------------------------------------------------------

(b) As used in this Agreement, “Intellectual Property Rights” (i) means all
patents, patent rights, copyrights, maskwork rights, rights related to works of
authorship, rights sometimes referred to as “moral rights,” trademark rights,
service mark rights, trade dress rights, rights related to Internet domain
names, and other intellectual property rights in any country, arising under
statute, treaty, common law, or otherwise, and whether or not perfected by
registration or other filing and (ii) includes (x) the right to apply for and
obtain patents, copyright registrations, trademark registrations and other
registrations related to Intellectual Property owned by the Business; (y) the
right to sue for and recover damages for any past, present or future
infringement of any Intellectual Property owned by the Business; and (z) with
respect to all trademarks and service marks, the goodwill of the business to
which each trademark and service mark relates, but does not include UL Listings,
ISO 9000 qualifications and the like.

 

(c) Except as described in Schedule 2.10, the Company or the Parent owns or has
the rights to use all Intellectual Property and Intellectual Property Rights
used in the conduct of their respective businesses or that are necessary for the
conduct of their respective businesses as now conducted.

 

(d) Schedule 2.10 includes an accurate and complete list of all patents, patent
applications, copyright registrations, trademark registrations, applications for
registration of trademarks, service mark registrations, applications for
registration of service marks, domain name registrations and other filings owned
by the Business related to Intellectual Property or Intellectual Property
Rights.

 

(e) Schedule 2.10 includes an accurate and complete list of all trademarks,
service marks, logos, brands, trade names, business names and domain names used
by the Business.

 

(f) The Business has taken reasonable action to preserve the secrecy of all of
its trade secret information and confidential information. Except pursuant to
this Agreement and the other Operative Documents, the Business has no obligation
to disclose to any Person any trade secret information or confidential
information of the Business.

 

(g) Except as fully set forth in Schedule 2.10, the Business has not granted to
any Person any right or license (including any present, future or contingent
right) with respect to any Intellectual Property or Intellectual Property
Rights.

 

(h) Schedule 2.10 includes an accurate and complete list of all license
agreements and other agreements pursuant to which the Business has a right to
use any Intellectual Property or Intellectual Property Rights other than
standard off-the-shelf software owned by any Person other than the Business. The
Business has the right to exercise all rights and licenses described in each of
such agreements in accordance with the terms and conditions set forth in each of
such respective agreements. The Business has not received written or, to
Seller’s Knowledge, any other notice that any party to any of such agreements
intends to cancel, terminate or refuse to renew any such agreement or to
exercise or decline to exercise any option or right under any such agreement.

 

-13-



--------------------------------------------------------------------------------

(i) To Seller’s Knowledge, no Person is infringing or misappropriating any of
the Intellectual Property owned by the Business or any of the Intellectual
Property Rights owned or held by the Business.

 

(j) The Business does not and has not infringed, violated, interfered with or
misappropriated any Intellectual Property or Intellectual Property Rights of any
Person. To Seller’s Knowledge, neither the services performed by the Business
nor the products manufactured by the Business infringe any Intellectual Property
Rights of any Person. The Business has not received any written or, to Seller’s
Knowledge, any other notice or claim asserting any infringement,
misappropriation, misuse, abuse or interference with any Intellectual Property
Rights by the Business, or claiming that any Person has any claim of
infringement against the Business.

 

2.11 Real Property

 

(a) Schedule 2.11 includes a complete and accurate list of all the real estate
that is or has ever been owned, leased or used by the Business (the “Real
Property”), including real estate that is owned, leased or used pursuant to
leases (the “Real Property Leases”). Schedule 2.11 lists all Real Property
Leases, true and complete copies of which, including all amendments and addenda
thereto, have been provided to Buyer or made available to Buyer in Seller’s
online data room. The activities carried on in all buildings, plants,
facilities, installations, fixtures and other structures or improvements
included as part of, or located on or at, the Real Property, and the buildings,
plants, facilities, installations, fixtures and other structures or improvements
themselves, are not in violation of, or in conflict with, any applicable zoning
regulations or ordinance or any other similar Law. All covenants or other
restrictions (if any) to which any of the Real Property is subject are being in
all respects properly performed and observed and, except for covenants contained
in the Real Property Leases, do not provide for forfeiture or reversion of title
if violated, and the Seller has not received any written or, to Seller’s
Knowledge, any other notice of violation (or claimed violation) thereof. Seller
has delivered to Buyer or made available to Buyer in Seller’s online data room
true and complete copies of the plans, specifications, manuals, most recent
title insurance policies and surveys (if any) for the Real Property in the
possession of Seller, together with copies of all reports (if any) of any
engineers, environmental consultants or other consultants in its possession
relating to any of the Real Property. Except for Permitted Liens and as
disclosed on Schedule 2.11, the Business has not leased to another, subleased,
encumbered, or permitted to be encumbered of any of its interests in the Real
Property. As used in this Agreement, the term “Permitted Liens” means (a) Liens,
including without limitation zoning and planning restrictions, and other charges
and encumbrances of record, none of which either (i) impairs the ability to use
the assets subject to the Lien in the ordinary course of business of the Company
or the Parent as currently conducted or (ii) relates to indebtedness for
borrowed money except for those Liens that are released at the Closing, (b)
mechanics’, materialmen’s or contractors’ liens or encumbrances or any similar
lien or restriction arising in the ordinary course of business consistent with
past practice for amounts

 

-14-



--------------------------------------------------------------------------------

which are not delinquent or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established on
the books of the Company or the Parent, as applicable (c) Liens for Taxes,
assessments or governmental charges or levies on property which are not
delinquent (d) Liens arising by operation of law, in the ordinary course of
business that do not interfere in any material respect with the use or value of
any of the assets subject thereto, (e) minor imperfections in title to real
property that do not detract in any material respect from the value of the
property affected or impair the operations of the Company or the Parent in any
material respect, and (f) rights of and through lessors in leased property.

 

(b) Each separate location included in the Real Property has water supply, storm
and sanitary sewer facilities, access to telephone, gas and electrical
connections, fire protection, drainage and other public utilities, as needed and
adequate for the respective businesses of the Company and Parent, as currently
conducted, and has parking facilities adequate for the respective businesses of
the Company and Parent, as currently conducted, and that meet all requirements
imposed by applicable Laws. To Seller’s Knowledge, there is no current violation
of any Law relative to any of the Real Property.

 

(c) To Seller’s Knowledge, there is no pending, threatened or proposed
proceeding or governmental action to modify the zoning classification of, or to
condemn or take by the power of eminent domain (or to purchase in lieu thereof),
or to classify as a landmark, or to impose special assessments on, or otherwise
to take or restrict in any way the right to use, develop or alter, all or any
part of the Real Property for its current use in the respective businesses of
the Company and Parent.

 

(d) All the Real Property Leases are in full force and effect, valid and
enforceable in accordance with their respective terms, except as such
enforceability may be limited or affected by (i) applicable bankruptcy,
insolvency, moratorium, reorganization or similar Laws from time to time in
effect that affect creditors’ rights generally or (ii) general equitable
principles (whether considered by a court of law or equity). None of the Real
Property Leases has been amended or modified except as set forth on Schedule
2.11. Seller has not received any written or, to Seller’s Knowledge, any other
notice of any, and there exists no, dispute, claim, event of default or event
that constitutes or, to Seller’s Knowledge, would constitute (with notice or
lapse of time or both) a default by the Business under any Real Property Lease.
All rent and other amounts due and payable with respect to the Real Property
Leases have been paid.

 

2.12 Tangible Personal Property

 

(a) Each item of equipment, machinery or other tangible personal property
reflected on the Reference Balance Sheet or otherwise necessary to the conduct
of the respective businesses of the Company and Parent, in each case as
presently conducted, is either: (i) owned by the Business, free and clear of all
Liens, except Permitted Liens,, and the Business has good and marketable title
thereto; or (ii) leased pursuant to one or more valid and enforceable lease
agreements. Such tangible personal property is well maintained and in good
operating condition and repair, ordinary wear and tear excepted, and to Seller’s
Knowledge is free from defects.

 

-15-



--------------------------------------------------------------------------------

(b) Schedule 2.12 sets forth a true and complete list of all of the tangible
personal property with a value of greater than $5,000.00 used by the Business
and sets forth all leases of personal property of greater than $5,000.00 in
value binding on the Business or any of its assets or properties, and all items
of personal property covered thereby. Seller has delivered to Buyer or made
available to Buyer in Seller’s online data room true and complete copies of all
such personal property leases.

 

(c) The assets, properties and rights of the Business were sufficient to produce
the income for the fiscal years ended September 30, 2003 and September 30, 2004,
as shown on the Annual Financial Statements.

 

2.13 Material Contracts

 

(a) Schedule 2.13 lists all material contracts and arrangements of the following
types to which the Business is a party or by which it is bound, or to which any
of its assets or properties is subject (collectively, the “Material Contracts”).

 

(i) any contract (other than Employee Benefit Plans, which are listed on
Schedule 2.14(b)) with any employee, officer, director or Stockholder of the
Business;

 

(ii) any contract with a sales representative, manufacturer’s representative,
distributor, dealer, broker, sales agency, advertising agency or other Person
engaged in sales, distributing or promotional activities;

 

(iii) any contract that involves the payment or receipt of cash or other
property, an unperformed commitment, or goods or services, having a value in
excess of $50,000.00;

 

(iv) any contract pursuant to which the Business has made or will make loans or
advances, or has or will have incurred debts or become a guarantor or surety or
pledged its credit on or otherwise become responsible with respect to any
undertaking of another (except for the negotiation or collection of negotiable
instruments in transactions in the ordinary course of business);

 

(v) any indenture, credit agreement, loan agreement, note, mortgage, security
agreement, lease of real property or personal property, loan commitment or other
contract or arrangement relating to the borrowing of funds, an extension of
credit or financing;

 

(vi) any contract involving any restrictions with respect to the geographical
area of operations or scope or type of business;

 

-16-



--------------------------------------------------------------------------------

(vii) any power of attorney or agency agreement or arrangement with any Person
pursuant to which such Person is granted the authority to act for or on behalf
of the of the Business, or the Business is granted the authority to act for or
on behalf of any Person;

 

(viii) any contract relating to the Business’s computer system;

 

(ix) any contract for which the full performance thereof may extend beyond 60
days from the date of this Agreement; and

 

(x) any contract not made in the ordinary course of business that is to be
performed in whole or in part at or after the date of this Agreement.

 

Seller has delivered to Buyer or made available to Buyer in Seller’s online data
room true and complete copies of each document listed on Schedule 2.13,
including amendments thereto, and a written description of each oral agreement
or arrangement so listed.

 

(b) With respect to the Material Contracts, (i) each Material Contract is valid,
binding and enforceable in accordance with its terms, except as such
enforceability may be limited or affected by (y) applicable bankruptcy,
insolvency, moratorium, reorganization or similar Laws from time to time in
effect that affect creditors’ rights generally or (z) principles of equity,
whether considered in a court of law or equity; (ii) the Business is not in
default under or in violation of any provision of any of the Material Contracts;
(iii) Seller has not received written or, to Seller’s Knowledge, any other
notice of alleged nonperformance or other noncompliance with respect to the
obligations of the Business under any of the Material Contracts, which alleged
nonperformance or other noncompliance is currently unresolved, nor any written,
or to Seller’s Knowledge, any other notice that is currently unresolved that any
of the Material Contracts may be totally or partially terminated or suspended by
any other party thereto; and (iv) to Seller’s Knowledge, there is no material
nonperformance, breach or other noncompliance by any other party to any of the
Material Contracts.

 

2.14 Employee Benefit Matters

 

(a) As used in this Agreement, the following terms shall have the following
meanings:

 

(i) “COBRA” means the health care continuation provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, and all regulations and
rulings in effect thereunder.

 

(ii) “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and rulings in effect thereunder.

 

(iii) “Employee Benefit Plan” means any retirement, pension, profit sharing,
deferred compensation, stock bonus, savings, bonus, incentive, cafeteria,
medical, dental, vision, hospitalization, life insurance, accidental death and
dismemberment, medical expense reimbursement, dependent care assistance, tuition
reimbursement, disability, sick

 

-17-



--------------------------------------------------------------------------------

pay, holiday, vacation, severance, change of control, stock purchase, stock
option, restricted stock, phantom stock, stock appreciation rights, fringe
benefit or other employee benefit plan, fund, policy, program, contract,
arrangement or payroll practice of any kind (including any “employee benefit
plan,” as defined in Section 3(3) of ERISA) or any employment, consulting or
personal services contract, whether written or oral, qualified or nonqualified,
funded or unfunded, or domestic or foreign, (i) sponsored, maintained or
contributed to by the Company or to which the Company is a party, (ii) covering
or benefiting any current or former officer, employee, agent, director or
independent contractor of the Company (or any dependent or beneficiary of any
such individual), or (iii) with respect to which the Company has (or could
reasonably be expected to have) any obligation or liability.

 

(iv) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and all regulations and rulings in effect thereunder.

 

(v) “ERISA Affiliate” means any corporation, partnership, limited liability
company, sole proprietorship, trade, business or other entity or organization
that, together with the Company, is or was treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

(vi) “Governmental Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign.

 

(vii) “HIPAA” means the Health Insurance Portability and Accountability Act of
1997, as amended, and all regulations and rulings in effect thereunder.

 

(viii) “IRS” means the United States Internal Revenue Service.

 

(b) Schedule 2.14(b) contains a complete and accurate list of all Employee
Benefit Plans. None of the Company, Parent or any ERISA Affiliate has any
agreement, arrangement, commitment or obligation, whether formal or informal,
whether written or unwritten and whether legally binding or not, to create,
enter into or contribute to any additional Employee Benefit Plan, or to modify
or amend any existing Employee Benefit Plan. There has been no amendment,
interpretation or other announcement (written or oral) by the Company, Parent or
any other Person relating to, or change in participation or coverage under, any
Employee Benefit Plan that, either alone or together with other such items or
events, could materially increase the expense to the Company of maintaining (or
participating in) such Employee Benefit Plan (or the Employee Benefit Plans
taken as a whole) above the level of expense incurred with respect thereto for
the most recent fiscal year included in the Financial Statements. Except as
disclosed in Schedule 2.14(b), the terms of each Employee Benefit Plan permit
the Company to amend and terminate such Employee Benefit Plan (or its
participation therein, as applicable) at any time and for any reason without
penalty and without material liability or expense. None of the rights of the
Company under any Employee Benefit Plan will be impaired in any way by this
Agreement or the consummation of the transactions contemplated by this
Agreement.

 

-18-



--------------------------------------------------------------------------------

(c) Seller has provided to Buyer true, correct and complete copies (or, in the
case of unwritten Employee Benefit Plans, descriptions) of all Employee Benefit
Plans (and all amendments thereto), along with, to the extent applicable to the
particular Employee Benefit Plan, copies of the following: (i) the last three
annual reports (Form 5500 series) filed with respect to such Employee Benefit
Plan; (ii) the most recent summary plan description, and all summaries of
material modifications related thereto, distributed with respect to such
Employee Benefit Plan; (iii) all contracts and agreements (and any amendments
thereto) relating to such Employee Benefit Plan, including, without limitation,
all trust agreements, investment management agreements, annuity contracts,
insurance contracts, bonds, indemnification agreements and service provider
agreements; (iv) the most recent determination letter issued by the IRS with
respect to such Employee Benefit Plan; (v) the most recent annual actuarial
valuation prepared for such Employee Benefit Plan; (vi) all written
communications during the last three years relating to the amendment, creation
or termination of such Employee Benefit Plan, or an increase or decrease in
benefits, acceleration of payments or vesting or other events that could result
in liability to the Company; (vii) all material correspondence to or from any
Governmental Entity relating to such Employee Benefit Plan; (viii) samples of
all administrative forms currently in use with respect to such Employee Benefit
Plan, including, without limitation, all COBRA and HIPAA forms and notices; (ix)
all coverage, nondiscrimination, top heavy and Code Section 415 tests performed
with respect to such Employee Benefit Plan for the last three years; and (x) the
most recent registration statement, annual report (Form 11-K) and prospectus
prepared in connection with such Employee Benefit Plan.

 

(d) With respect to each Employee Benefit Plan: (i) such Employee Benefit Plan
is, and at all times has been, established, maintained, administered, operated
and funded in all material respects both in accordance with its terms and in
compliance with all applicable laws, statutes, orders, rules and regulations,
including, without limitation, ERISA, COBRA, HIPAA and the Code; (ii) the
Company, Parent and all other Persons (including, without limitation, all
fiduciaries) have, at all times and in all material respects, properly performed
all of their duties and obligations (whether arising by operation of law or by
contract) under or with respect to such Employee Benefit Plan, including,
without limitation, all reporting, disclosure and notification obligations;
(iii) all returns, reports (including, without limitation, all Form 5500 series
annual reports, together with all schedules and audit reports required with
respect thereto), notices, statements and other disclosures relating to such
Employee Benefit Plan required to be filed with any Governmental Entity or
distributed to any Employee Benefit Plan participant have been properly prepared
and duly filed or distributed in a timely manner; (iv) none of Seller, any ERISA
Affiliate or any fiduciary of such Employee Benefit Plan has engaged in any
transaction or acted or failed to act in a manner that violates the fiduciary
requirements of ERISA or any other applicable law; (v) no transaction or event
has occurred or is threatened or about to occur (including any of the
transactions contemplated in or by this Agreement) that constitutes or could
constitute a prohibited transaction under Section 406 or 407 of ERISA or under
Section 4975 of the Code for which an exemption is not available; and (vi) the
Company has not incurred, and there exists no condition or set of circumstances
in connection with which the Company or Buyer could incur, directly or
indirectly, any material liability or expense (except for routine contributions
and benefit payments) under ERISA, the Code or any other law, statute, order,
rule or regulation, or pursuant to any indemnification or similar agreement,
with respect to such Employee Benefit Plan.

 

-19-



--------------------------------------------------------------------------------

(e) Each Employee Benefit Plan that is intended to be qualified under Section
401(a) of the Code is so qualified and its related trust and/or group annuity
contract is exempt from taxation under Section 501(a) of the Code. Each such
Employee Benefit Plan (i) is the subject of an unrevoked favorable determination
letter from the IRS with respect to such Employee Benefit Plan’s qualified
status under the Code, as amended by the Tax Reform Act of 1986 and all
subsequent legislation, including, without limitation, that legislation commonly
referred to as “GUST” and “EGTRRA,” (ii) has remaining a period of time under
the Code or applicable Treasury regulations or IRS pronouncements in which to
request, and make any amendments necessary to obtain, such a letter from the
IRS; or (iii) is entitled under IRS Announcement 2001-77 to rely on the
favorable opinion letter issued by the IRS to a prototype plan sponsor. Nothing
has occurred, or is reasonably expected by Seller or any ERISA Affiliate to
occur, that could adversely affect the qualification or exemption of any such
Employee Benefit Plan or its related trust or group annuity contract. No such
Employee Benefit Plan is a “top-heavy plan,” as defined in Section 416 of the
Code.

 

(f) Each “group health plan,” as defined in Section 607(1) or 733(a)(1) of ERISA
or Section 4980B(g)(2) of the Code, which has at any time been sponsored,
maintained, provided, administered or contributed to by the Company or any ERISA
Affiliate, is (and at all times has been) maintained, administered and operated
in all material respects in compliance with all applicable requirements of Parts
6 and 7 of Subtitle B of Title I of ERISA, Section 4980B(f) and Subtitle K of
the Code and all other applicable laws, statutes, orders, rules and regulations
relating to the provision or continuation of health insurance coverage or other
welfare benefits (within the meaning of Section 3(1) of ERISA). The Company,
each ERISA Affiliate and all other Persons have, at all times and in all
material respects, properly performed all of their duties and obligations
(whether arising by operation of law or by contract) under or with respect to
each such group health plan, including, without limitation, all notification
obligations imposed under Parts 6 and 7 of Subtitle B of Title I of ERISA and
Section 4980B(f) of the Code.

 

(g) All contributions, premiums and other payments due or required to be paid to
(or with respect to) each Employee Benefit Plan have been timely paid, or, if
not yet due, have been accrued as a liability on the Reference Balance Sheet.
All income taxes and wage taxes that are required by law to be withheld from
benefits derived under the Employee Benefit Plans have been properly withheld
and remitted to the proper depository.

 

(h) Neither the Company nor any ERISA Affiliate sponsors, maintains or
contributes to, or has ever sponsored, maintained or contributed to (or been
obligated to sponsor, maintain or contribute to), (i) a multiemployer plan, as
defined in Section 3(37) or 4001(a)(3) of ERISA, (ii) a multiple employer plan
within the meaning of Section 4063 or 4064 of ERISA or Section 413 of the Code,
(iii) an “employee benefit plan,” as defined in Section 3(3) of ERISA, that is
subject to Section 412 of the Code, Section 302 of ERISA or Title IV of ERISA,
or (iv) a multiple employer welfare arrangement as defined in Section 3(40) of
ERISA.

 

-20-



--------------------------------------------------------------------------------

(i) Neither the Company nor any Employee Benefit Plan provides or has any
obligation to provide (or contribute toward the cost of) post-employment or
post-termination benefits of any kind, including, without limitation, death and
medical benefits, with respect to any current or former officer, employee,
agent, director or independent contractor of the Company (or any other Person),
other than (i) continuation coverage mandated by Sections 601 through 608 of
ERISA and Section 4980B(f) of the Code, (ii) retirement benefits under any
Employee Benefit Plan that is qualified under Section 401(a) of the Code, (iii)
deferred compensation that is accrued as a current liability on the Reference
Balance Sheet, and (iv) post termination benefits as set forth in any employment
agreement set forth in Schedule 2.14(b).

 

(j) There are no actions, suits or claims (other than routine claims for
benefits) pending or, to Seller’s Knowledge, threatened with respect to (or
against the assets of) any Employee Benefit Plan, nor, to Seller’s Knowledge, is
there a basis for any such action, suit or claim. No Employee Benefit Plan is
currently under investigation, audit or review, directly or indirectly, by any
Governmental Entity, and, to Seller’s Knowledge, no such action is contemplated
or under consideration by any Governmental Entity.

 

(k) Neither the Company nor Parent has made any payment or payments, is
obligated to make any payment or payments or is a party to (or a participating
employer in) any agreement or Employee Benefit Plan that could obligate it or
Buyer to make any payment or payments that would constitute an “excess parachute
payment,” as defined in Section 280G of the Code (or any similar provision of
state, local or foreign law) or that would otherwise not be deductible under
Section 162 or Section 404 of the Code.

 

(l) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated by this Agreement (either alone or upon the
occurrence of any additional or subsequent event(s)) will (i) entitle any
individual to severance pay, unemployment compensation or any other payment from
the Company, Buyer or any Employee Benefit Plan, (ii) otherwise increase the
amount of compensation due to any individual or forgive indebtedness owed by any
individual, (iii) result in any benefit or right becoming established or
increased, or accelerate the time of payment or vesting of any benefit, under
any Employee Benefit Plan, or (iv) require the Company or Buyer to transfer or
set aside any assets to fund or otherwise provide for any benefits for any
individual.

 

(m) No “leased employee,” as defined in Section 414(n) of the Code, performs, or
has ever performed, services for the Company.

 

2.15 Labor Matters

 

Schedule 2.15 sets forth a list of all employees employed by the Business as of
the date hereof (the “Employees”). There are no labor controversies pending or,
to Seller’s Knowledge, threatened, between the Business and any of its Employees
or any former employee of the Business. The Business has been conducted in
compliance with all Laws relating to employment and employment practices, terms
and conditions of employment, wages and hours and nondiscrimination in
employment. The Business is not a party to any

 

-21-



--------------------------------------------------------------------------------

collective bargaining agreement or other labor union contract applicable to any
of the Employees, and to Seller’s Knowledge, no collective bargaining agreement
is currently being negotiated and no attempt is currently being made, nor to
Seller’s Knowledge, has any been made in the past two years to organize any
Employees to form or enter into a labor union or similar organization. There are
no strikes, slowdowns, work stoppages, lockouts, or to Seller’s Knowledge,
threats thereof, by or with respect to any of the Employees. To the actual
knowledge, without inquiry, of the Management Stockholders, no Employee intends
to terminate his or her employment for any reason.

 

2.16 Taxes

 

(a) Schedule 2.16(a) sets forth (i) all income Tax Returns filed by or on behalf
of Parent or the Company with any jurisdiction for which the applicable statute
of limitations on assessment and collection has not expired, and (ii) all
jurisdictions in which Parent or the Company pays sales, use, franchise, excise
or property Taxes.

 

(b) Each of Parent and the Company (i) has timely filed on or before the
applicable due date with each appropriate Governmental Entity all Tax Returns
required to be filed by or with respect to it, and all such Tax Returns have
been properly completed in compliance with applicable legal requirements and are
correct and complete in all material respects, and (ii) has fully and timely
paid, or has made adequate provision (disregarding any provisions for deferred
Taxes established to reflect timing differences between book and Tax income) on
the Financial Statements in accordance with GAAP for, all Taxes required to be
paid by it (whether or not such Taxes have been reflected on any Tax Return).
All Pre-Closing Taxes, to the extent not required to have been previously paid,
will be fully and adequately reserved for disregarding any reserves for deferred
Taxes established to reflect timing differences between book and Tax income) on
Parent’s books and records in accordance with GAAP. All material Taxes that
Parent or the Company has been required by Law to withhold or to collect for
payment have been duly withheld and collected, and have been paid over to the
appropriate Governmental Entity in compliance with all applicable Law, and each
of Parent and the Company has complied with all material information reporting
and backup withholding requirements under all applicable Law, including
maintenance of required records with respect thereto.

 

(c) Except as set forth in Schedule 2.16(c), (i) there are no pending or, to the
knowledge of Parent or the Company, threatened claims, actions, assessments,
suits, investigation or other proceedings by any Governmental Entity with
respect to Taxes relating to Parent or the Company; (ii) no extension or waiver
of the limitation period applicable to any Tax Return of Parent or the Company
is in effect or has been requested in writing or, to the Seller’s Knowledge,
otherwise; (iii) all deficiencies claimed, proposed or asserted or assessments
made as a result of any examinations by any Governmental Entity of the Tax
Returns of, or that include the income of, Parent or the Company have been fully
paid or fully settled, or are being contested in good faith by appropriate
proceedings, and adequate reserves have been made for such Taxes on the books
and records of Parent or the Company, as the case may be, in accordance with
GAAP; (iv) there are no Liens for Taxes upon any of the assets of Parent or the
Company, except Liens for current Taxes not yet due and payable;

 

-22-



--------------------------------------------------------------------------------

(v) neither Parent nor the Company is or will be required to include any
material adjustment in taxable income for any Tax period pursuant to Section 481
or 263A of the Code or any comparable provision under state, local or foreign
Tax Laws as a result of transactions or events occurring, or accounting methods
employed, prior to the date of this Agreement; (vi) neither Parent nor the
Company has entered into a closing agreement pursuant to Section 7121 of the
Code (or any predecessor or successor thereof or any similar provision of state,
local or foreign Law) or otherwise and (vii) no power of attorney that currently
is in effect has been granted by Parent or the Company with respect to any Tax
matter.

 

(d) Except as set forth in Schedule 2.16(d), none of Parent or the Company (i)
has been a member of any Affiliated Group that filed or was required to file a
consolidated, combined or unitary Tax Return (other than an Affiliated Group of
which Parent is the common parent), or (ii) is or will be liable for Taxes of
any person (other than Parent’s or the Company’s) by reason of contract,
agreement, assumption, transferee liability, operation of Law, Treasury
Regulations Section 1.1502-6 or 1.1502-78 (or any predecessor or successor
thereof or any similar provision of state, local or foreign Law) or otherwise.
Neither Parent nor the Company has made any payment or payments, is obligated to
make any payment or payments or is a party to (or a participating employer in)
any agreement or employee benefit plan that could obligate it or Buyer to make
any payment or payments that would constitute an “excess parachute payment,” as
defined in Section 280G of the Code (or any similar provision of state, local or
foreign Law) or that would otherwise not be deductible under Section 162 or
Section 404 of the Code.

 

(e) Each of Parent and the Company has delivered or made available to Buyer
correct and complete copies of all Tax Returns for which the statute of
limitations has not expired, and all audit reports and statements of
deficiencies assessed against or agreed to by it.

 

(f) Except as set forth in Schedule 2.16(f), none of Parent or the Company is or
ever has been, a party to or bound by any Tax indemnity, Tax sharing, Tax
allocation or similar Agreement.

 

(g) No claim has been made by a Governmental Entity in a jurisdiction where
Parent or the Company does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.

 

(h) Neither Parent nor the Company is a party to any joint venture, partnership,
other arrangement or contract that is likely to be treated as a partnership for
federal income Tax purposes.

 

(i) Neither Parent nor the Company has distributed stock of another person, or
had its stock distributed by another person, in a transaction that was purported
or intended to be governed in whole or in part by Section 355 of the Code.

 

(j) Neither Parent nor the Company has in any Tax year for which the statute of
limitations has not expired (and with respect to clause (i), only to the extent
Parent was the parent company with respect to the Company during any portion of
such tax year (i) taken a

 

-23-



--------------------------------------------------------------------------------

reporting position on a Tax Return that, if not sustained, would be reasonably
likely to give rise to a penalty for substantial understatement of federal
income Tax under Section 6662 of the Code (or any similar provision of state,
local or foreign Law), or (ii) engaged in a transaction that is the same as one
of the types of transactions that the IRS has determined to be a tax avoidance
transaction and identified by notice, regulation, or other form of published
guidance as a listed transaction, as set forth in Treasury Regulations Section
1.6011-4(b)(2).

 

(k) Neither Parent nor the Company has entered into a transaction that is being
accounted for under the installment method of Section 453 of the Code or similar
provision of state, local or foreign Law, and there is no taxable income of
Parent or the Company that will be reportable after the Closing Date that is
attributable to a transaction or event that occurred prior to the Closing.

 

(l) None of the Stockholders is a “foreign person” as defined in Section
1445(f)(3) of the Code.

 

(m) None of the assets of Parent or the Company constitutes tax-exempt bond
financed property or tax-exempt use property within the meaning of Section 168
of the Code, and none of the assets reflected on the Financial Statements is
subject to a lease, safe harbor lease or other arrangement as a result of which
Parent or the Company is not treated as the owner for federal income Tax
purposes.

 

(n) Since September 30, 2002, neither Parent nor the Company has made or changed
any Tax election, adopted or changed any accounting method or material Tax
reporting principle or practice, settled or compromised any federal, state,
local or foreign Tax liability, or waived or extended the statute of limitations
in respect of any Taxes.

 

(o) “Affiliated Group” means any affiliated group as defined in Section 1504 of
the Code (or any analogous combined, consolidated or unitary group defined under
state, local or foreign Tax Law).

 

“Tax” (and, in the plural, “Taxes”) means any and all (A) domestic or foreign
federal, state or local taxes, charges, fees, levies, imposts, duties and
governmental fees or other like assessments or charges of any kind whatsoever
(including, without limitation, any income, net income, gross income, receipts,
windfall profit, severance, property, production, sales, use, business and
occupation, license, excise, registration, franchise, employment, payroll,
withholding, alternative or add-on minimum, intangibles, ad valorem, transfer,
gains, stamp, estimated, transaction, title, capital, paid-up capital, profits,
occupation, premium, value-added, recording, real property, personal property,
inventory and merchandise, business privilege, federal highway use, commercial
rent or environmental tax), (B) interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Entity in connection with (I) any
item described in clause (A) or (II) the failure to comply with any requirement
imposed with respect to any Tax Returns, and (C) liability in respect of any
items described in clause (A) and/or (B) payable by reason of contract,
assumption, transferee liability, operation of Law or otherwise.

 

-24-



--------------------------------------------------------------------------------

“Tax Return” means any report, return or other information, including any
schedules or attachments thereto and any amendment thereof, required to be
supplied to a governmental authority in connection with any Taxes.

 

“Pre-Closing Tax Periods” means collectively, all taxable periods ending on or
prior to the Closing Date, and with respect to any period beginning before the
Closing Date and ending after the Closing Date (a “Straddle Period”), the
portion of such period up to and including the Closing Date.

 

“Pre-Closing Taxes” means any and all Taxes (a) of Parent or the Company for all
Pre-Closing Tax Periods, (b) of any member of an Affiliated Group of which
Parent or the Company (or any predecessor thereof) is or was a member on or
prior to the Closing Date, including pursuant to Treasury Regulations Section
1.1502-6 or 1.1502-78 (or any predecessor or successor thereof or any analogous
or similar state, local, or foreign Law), and (c) of any person imposed on
Parent or the Company as transferee or successor, by contract or pursuant to any
Law, which Taxes relate to an event or transaction occurring before the Closing.

 

2.17 Insurance

 

(a) Schedule 2.17 lists all liability, property, accident, casualty, fire,
flood, workers’ compensation, key man, group life or health and other insurance
policies and arrangements that cover the Business, its assets or its operations.
Seller has provided to Buyer or made available to Buyer in Seller’s online data
room a copy of all such policies, including all occurrence based policies
covering the Business during the three-year period prior to the Closing Date.
All such insurance policies of the Business are in full force and effect, all
premiums covering all periods up to and including the Closing have been paid or
accrued for, and no written or, to Seller’s Knowledge, any other notice of
cancellation or termination has been received with respect to any such policy.
The Business has not been refused any insurance with respect to its assets or
operations, nor has its coverage been limited by any insurance carrier to which
it has applied for any such insurance or with which it has carried insurance,
during the last three years.

 

(b) Seller has furnished to Buyer a list of all claims that have been made by
the Business in the last three years under workmen’s compensation, general
liability, property or other insurance policy applicable to the Business or any
of its properties, including (i) the identity of the claimant; (ii) the date of
the occurrence; (iii) the status as of the report date; and (iv) the amounts
paid or expected to be paid or recovered. Except as set forth on such list,
there are no pending or, to Seller’s Knowledge, threatened claims under any
insurance policy.

 

2.18 Inventories

 

Schedule 2.18 contains a true and accurate aging schedule of all inventories of
the Business, as of October 31, 2004 including a list of all items that have
remained in inventory for over three months. All raw materials have a remaining
shelf life of at least 90 days or are currently the subject of a pending order
utilizing them. Except as described on Schedule 2.18,

 

-25-



--------------------------------------------------------------------------------

each item of the inventory owned by the Business is of merchantable quality and
is usable and saleable in the ordinary course of business, and none of such
items is held on assignment or consignment. Each obsolete item of inventory
having a value in excess of $5,000 is noted as obsolete on Schedule 2.18. Such
inventories are fairly reflected in the inventory accounts on the balance sheets
included in the Financial Statements in accordance with GAAP, including all
appropriate reserves, and are valued at the lower of cost or market. Schedule
2.18 sets forth a list of the addresses of all warehouses or other facilities in
which inventories of the Business are located.

 

2.19 Accounts Receivable

 

Schedule 2.19 contains a true and accurate aging schedule of all accounts
receivable of the Business as of October 31, 2004 (“Accounts Receivable”) and
all loans and advances to third parties as of October 31, 2004 (“Advances”);
provided that Accounts Receivable arising from sales of products or services in
the ordinary course of business shall not constitute Advances. All Accounts
Receivable represent bona fide transactions made in the ordinary course of the
Company’s and Parent’s business. Except as set forth in the aging schedule, the
Business has performed all of the obligations to produce the goods or perform
the services to which such Accounts Receivable relate. No Account Receivable is
subject to any claim for reduction, counterclaim, set-off, recoupment or other
claim for credit, allowance or adjustment by the obligor thereof. The applicable
bad debt or uncollectible account reserves reflected on the Reference Balance
Sheet are reasonable and established in amounts consistent with past practice.

 

2.20 Brokers and Finders

 

Except for McDonald Investments Inc., the fees and expenses of which will be
paid out of the Purchase Price at Closing, no broker, finder, investment banker
or other Person is entitled to any brokerage, finder’s or other fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Seller. Neither Buyer, nor any
affiliate of Buyer, nor the Business from and after the Closing Date shall have
any liability or otherwise suffer or incur any loss as a result of or in
connection with any brokerage or finder’s fee or other commission of any Person
retained by Seller in connection with any of the transactions contemplated by
this Agreement.

 

2.21 Bank Accounts

 

Schedule 2.21 sets forth the names and locations of all banks, trust companies,
savings and loan associations and other financial institutions at which the
Business maintains safe deposit boxes or accounts, including account numbers, of
any nature and the names of all Persons authorized to draw thereon, make
withdrawals therefrom or have access thereto.

 

2.22 Absence of Certain Changes or Events

 

(a) Since September 30, 2003, neither the Company, nor Parent has:

 

(i) taken any material action or entered into or agreed to enter into any
material transaction, agreement or commitment other than in the ordinary course
of business and consistent with past practice;

 

-26-



--------------------------------------------------------------------------------

(ii) suffered any Material Adverse Effect;

 

(iii) made any loans to any Person aggregating more than $25,000 in any year, or
made any advances or capital contributions to, or investments in, any other
Person;

 

(iv) agreed, whether in writing or otherwise, to take any action described in
this Section 2.22(a).

 

(b) Since September 30, 2004, neither the Company, nor Parent has:

 

(i) forgiven or canceled any indebtedness or waived any material claims or
rights of material value (including, without limitation, any indebtedness owing
by any Stockholder, officer, director, employee or affiliate of the Company or
Parent);

 

(ii) granted, other than in the ordinary course of business and consistent with
past practice, any increase in the compensation of directors, officers,
employees or consultants;

 

(iii) borrowed or agreed to borrow any funds, assumed or become subject to,
whether directly or by way of guarantee or otherwise, any liabilities or
obligations, or incurred any liabilities or obligations except liabilities and
obligations incurred in the ordinary course of business and consistent with past
practice;

 

(iv) paid any amount, discharged or satisfied any claims, liabilities or
obligations for, of or against the Company, Parent or any of their respective
directors and officers, other than the payment, discharge or satisfaction in the
ordinary course of business of claims, liabilities and obligations reflected or
reserved against in the Financial Statements;

 

(v) sold, transferred or otherwise disposed of any of its properties or assets
(real, personal or mixed, tangible or intangible) with an aggregate net book
value in excess of $25,000.00, except the sale of Inventory in the ordinary
course of business and consistent with past practice;

 

(vi) made aggregate unbudgeted capital expenditures in excess of $25,000.00 for
additions to property, plant, equipment or intangible capital assets or
acquired, leased or encumbered any assets outside the ordinary course of
business;

 

(vii) issued any capital stock, other securities or options or other rights to
acquire capital stock or other securities, or declared, paid or set aside for
payment any dividend or other distribution in respect of its capital stock, or
redeemed, purchased or otherwise acquired, directly or indirectly, any shares of
capital stock or other securities of the Company or Parent, or otherwise
permitted the withdrawal by any of the holders of capital stock of the Company
or Parent of any cash or other assets (real, personal or mixed, tangible or
intangible), in compensation, indebtedness or otherwise, other than payments of
compensation in the ordinary course of business and consistent with past
practice; or

 

-27-



--------------------------------------------------------------------------------

(viii) incurred any obligation or entered into any contract that either (y)
required a payment by any party in excess of, or a series of payments that in
the aggregate exceed, $50,000.00 or provides for the delivery of goods or
performance of services, or any combination thereof, having a value in excess of
$25,000.00, or (z) has a term of, or requires the performance of any obligations
by the Company or Parent over a period in excess of, six (6) months;

 

(ix) made any change in any method of accounting or accounting practices or
internal control procedures;

 

(x) suffered any material damage, destruction or Loss to any of its assets or
properties (whether or not covered by insurance);

 

(xi) entered into, adopted, amended or terminated any bonus, profit sharing,
compensation, termination, stock option, stock appreciation right, restricted
stock, performance unit, pension, retirement, deferred compensation, employment,
severance or other employee benefit agreement, trust, plan, fund or other
arrangement for the benefit or welfare of any director, officer or employee;

 

(xii) terminated, modified, amended or otherwise altered or changed any of the
terms or provisions of any Material Contract or paid any amount not required by
Law or by any contract; or

 

(xiii) agreed, whether in writing or otherwise, to take any action described in
this Section 2.22(b).

 

2.23 Warranties

 

(a) Schedule 2.23 sets forth the Company’s warranties currently made with
respect to its business and current policies with respect to returns of products
in the course of the Company’s conduct of its business.

 

(b) Seller has provided Buyer a list of all product warranty claims (including
claims for value-add payments) in excess of $7,500 paid or incurred by the
Business since September 30, 2003, and such list is accurate and complete.

 

2.24 Capital Improvements

 

Schedule 2.24 describes all the capital improvements or purchases or other
capital expenditures, in each case involving amounts in excess of $25,000.00
that the Business has committed to or contracted for and that have not been
completed prior to the date hereof and the cost and expense reasonably estimated
to complete such work and purchases.

 

-28-



--------------------------------------------------------------------------------

2.25 No Conflict of Interest

 

None of the Management Stockholders or any of their respective affiliates or the
Stockholders’ Agent has or claims to have any direct or indirect interest in any
tangible or intangible property used in the Company’s or Parent’s business,
except as a holder of Shares. None of the Management Stockholders, nor any of
their respective affiliates (other than Parent) has any direct or indirect
interest in any other Person that conducts a business similar to, has any
contract or arrangement with, or does business or is involved in any way with,
the Company or Parent, except for the ownership of less than 1% of the
outstanding stock of any publicly held corporation.

 

2.26 Customers and Suppliers

 

(a) Schedule 2.26 sets forth:

 

(i) a list of the ten largest customers of the Business, in terms of revenue
during the fiscal years of the Business ended September 30, 2003 and September
30, 2004, and the current fiscal year of the Business through October 31, 2004,
(collectively, the “Major Customers”), showing the total revenue received in
each such period from each such customer; and

 

(ii) a list of the ten (10) largest suppliers of the Business, in terms of
purchases during the fiscal years of the Business ended September 30, 2003 and
September 30, 2004, and the current fiscal year of the Business through October
31, 2004 (collectively, the “Major Suppliers”), and showing the approximate
total purchases in each such period from each such supplier.

 

(b) No customer represented in excess of 5% of the total revenue of the Business
during the fiscal years of the Business ended September 30, 2003 and September
30, 2004, and the current fiscal year of the Business through October 31, 2004,
and no supplier represented in excess of 5% of the consolidated purchases during
any such period. Since September 30, 2003, there has not been any adverse change
in the business relationship, and there has not been any material dispute,
between the Business and any Major Customer or Major Supplier, and, to Seller’s
Knowledge, no Major Customer or Major Supplier intends to reduce its purchases
from, or sales to, the Business.

 

2.27 Certain Payments

 

Neither the Company, nor the Parent has and to Seller’s Knowledge, no other
Person or entity, has directly or indirectly, on behalf of or with respect to
the business of the Company or Parent: (a) made or received any payment that was
not legal to make or receive; (b) created or used any “off-book” bank or cash
account or “slush fund,” (c) used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
political activity; (d) given or received any illegal discounts or rebates or
any other violation of the antitrust laws of the United States or any similar
foreign Law; or (e) engaged in any conduct constituting a violation of the U.S.
Foreign Corrupt Practices Act of 1977 and

 

-29-



--------------------------------------------------------------------------------

the regulations promulgated thereunder or any similar foreign Law. No
investigation or proceeding relating to any payment described in Section 2.27(a)
through (e) above that was made, or is alleged to have been made, by or on
behalf of the business of the Company or Parent is pending before any
governmental authority, nor, to Seller’s Knowledge, is any such proceeding
threatened.

 

2.28 Products Liability

 

There exists no pending nor, to Seller’s Knowledge, any threatened action, suit,
inquiry, proceeding or investigation by any Person or by or before any
governmental authority relating to any product manufactured, distributed or sold
by the Business to third parties, and alleged to have been defective or
improperly designed or manufactured or in breach of any express or implied
product warranty. The Business is insured against product liabilities to the
extent provided by the insurance policies identified on Schedule 2.17, subject
to any applicable deductible or retention.

 

2.29 Budgets

 

Schedule 2.29 sets forth (a) as of the date hereof the existing operating and
capital budgets of the Company prepared in the ordinary course (which budgets
assume that the Company will remain a stand-alone entity and do not take into
account the effect, or possible effect, of the transactions contemplated by this
Agreement) for the fiscal year ending September 30, 2005, including the total
budgeted capital expenditures through September 30, 2005.

 

2.30 Import and Export Duties

 

All import and export duties and taxes, and any fines, penalties and interest
with respect thereto, that were heretofore required to be paid with respect to
the Business have been paid in full. All products imported into the United
States and used in the Business were properly classified and declared at the
time of entry.

 

2.31 No Other Representations or Warranties

 

Except for the representations and warranties contained in this Article II and
the representations and warranties with respect to the Stockholders individually
in Article III, neither Seller nor any other Person makes any other express or
implied representations or warranties on behalf of Seller with respect to Seller
or the transactions contemplated by this Agreement.

 

ARTICLE III - REPRESENTATIONS AND WARRANTIES

OF STOCKHOLDERS

 

Subject to the exceptions and limitations set forth in this Agreement and to
induce Buyer to enter into and perform this Agreement, the Escrow Agreement and
the other Operative Documents, each Stockholder severally represents and
warrants with respect to himself, herself or itself (and not with respect to the
other Stockholders) to Buyer as of the date of this Agreement as follows in this
Article III.

 

-30-



--------------------------------------------------------------------------------

3.1 Good Title

 

Such Stockholder owns, beneficially and of record, the shares of Parent capital
stock listed opposite his, her or its name on Schedule 3.1 (individually, the
“Stockholder’s Shares”). Except as set forth in Schedule 3.1, such shares of
capital stock are owned free and clear of all Liens, encumbrances, adverse
claims, restrictions on sale, transfer or voting (other than restrictions
imposed by applicable securities laws), preemptive rights, options or other
rights to purchase.

 

3.2 Enforceability

 

This Agreement has been, and each of the other Operative Documents to which such
Stockholder is a party has been duly executed and delivered by such Stockholder,
and this Agreement and the Operative Documents to which such Stockholder is a
party are each (assuming due authorization, execution and delivery by Buyer) a
legal, valid and binding obligation of such Stockholder, enforceable against
him, her or it in accordance with its terms, except as such enforceability may
be limited or affected by (a) applicable bankruptcy, insolvency, moratorium,
reorganization or similar Laws from time to time in effect that affect
creditors’ rights generally or (b) principles of equity, whether considered in a
court of law or equity. Such Stockholder has full power and authority to convey
to Buyer good and marketable title to all of such Stockholder’s Shares, and upon
transfer to Buyer of the certificates representing such Shares, Buyer will
receive good and marketable title to such Stockholder’s Shares, free and clear
of all Liens.

 

3.3 Authority

 

Such Stockholder has all requisite power, right and authority to execute,
deliver and perform this Agreement and the other Operative Documents to which
he, she or it is a party. The Stockholder has taken or will take, prior to the
Effective Time, all actions necessary for the authorization, execution, delivery
and performance of all such Stockholder’s obligations under this Agreement and
the other Operative Documents to which he, she or it is a party.

 

3.4 No Approvals or Notices Required; No Conflicts With Instruments

 

The execution, delivery and performance of this Agreement and the other
Operative Documents by such Stockholder will not (a) constitute a violation
(with or without the giving of notice or lapse of time, or both) of any material
Law applicable to such Stockholder; (b) require any consent, approval or
authorization of any Person; (c) conflict with or result in a breach of, or
constitute a default under, any provision of such Stockholder’s Articles of
Incorporation or Bylaws, if any; (d) result in any material breach or constitute
a material default (with or without the giving of notice or lapse of time, or
both) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any material Lien
on any of the assets or properties of such Stockholder pursuant to, any

 

-31-



--------------------------------------------------------------------------------

note, bond, mortgage, indenture contract, agreement, lease, license, permit,
franchise or other instrument relating to such assets or properties, to which
such Stockholder is a party or by which any of such assets or properties is
bound or affected.

 

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

OF BUYER

 

To induce Seller to enter into and perform this Agreement and the other
Operative Documents, Buyer represents and warrants to Seller as follows in this
Article IV:

 

4.1 Organization

 

Buyer is a corporation duly organized and validly existing under the laws of the
State of Oregon. Buyer has all requisite corporate power and authority to own,
operate and lease its properties and assets, to carry on its business as now
conducted and as proposed to be conducted, to enter into and perform its
obligations under this Agreement and the other Operative Documents to which it
is a party, and to consummate the transactions contemplated hereby and thereby.

 

4.2 Enforceability

 

All corporate action on the part of Buyer and its officers, directors and
shareholders necessary for the authorization, execution, delivery and
performance of this Agreement and the other Operative Documents to which Buyer
is a party and the performance of all Buyer’s obligations under this Agreement
and such other Operative Documents has been taken. This Agreement has been, and
each of such other Operative Documents has been duly executed and delivered by
Buyer, and this Agreement and the other Operative Documents to which Buyer is a
party are each (assuming due authorization, execution and delivery by the
Company, Parent and Stockholders) a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with their respective terms,
except as such enforceability may be limited or affected by (a) applicable
bankruptcy, insolvency, moratorium, reorganization or similar Laws from time to
time in effect that affect creditors’ rights generally or (b) general principles
of equity (whether considered by a court of law or equity).

 

4.3 No Approvals or Notices Required; No Conflicts With Instruments

 

The execution, delivery and performance of this Agreement and the other
Operative Documents by Buyer will not (a) constitute a violation (with or
without the giving of notice or lapse of time, or both) of any Law applicable to
Buyer; (b) require any consent, approval or authorization of any Person; (c)
conflict with or result in a breach of, or constitute a default under, any
provision of Buyer’s Articles of Incorporation or Bylaws; (d) result in any
breach or constitute a default (with or without the giving of notice or lapse of
time, or both) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any Lien on any of
the assets or properties of Buyer pursuant to, any note, bond, mortgage,
indenture contract, agreement, lease, license, permit, franchise or other
instrument relating to such assets or properties, to which Buyer is a party or
by which any of such assets or properties is bound or affected.

 

-32-



--------------------------------------------------------------------------------

4.4 Brokers or Finders

 

No broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of Buyer.

 

4.5 Claims and Legal Proceedings

 

There is no claim, action, suit, arbitration, criminal or civil investigation or
proceeding pending or involving or, to Buyer’s knowledge, threatened against
Buyer before or by any court or governmental or nongovernmental department,
commission, board, bureau, agency or instrumentality, or any other Person, that
questions the validity of this Agreement or the other Operative Documents or any
action taken or to be taken by Buyer pursuant to this Agreement or the other
Operative Documents or in connection with the transactions contemplated hereby
or thereby and, to Buyer’s knowledge, there is no valid basis for any such
claim, action, suit, arbitration, criminal or civil investigation or proceeding.

 

4.6 Investment Representation

 

Buyer is acquiring the Shares for its own account for the purpose of investment
and not with a view to the distribution thereof or dividing all or any part of
its interest therein with any other person. Buyer acknowledges that Sellers have
represented to Buyer that the sale of the Shares has not been registered under
the Securities Act of 1933, as amended, or under any state, local or foreign
securities law and that Sellers have represented to Buyer that the Shares may
not be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of without registration under, pursuant to an exemption from or in a
transaction not subject to all applicable securities laws.

 

4.7 Financial Capability

 

Buyer has sufficient funds to effect the Closing and to fulfill its obligations
under this Agreement.

 

4.8 Independent Investigation

 

In making the decision to enter into this Agreement and to consummate the
transactions contemplated hereby, other than reliance on the representations,
warranties, covenants and obligations of Sellers set forth in this Agreement,
Buyer has relied solely on its own independent investigation, analysis and
evaluation of Parent and the Company (including Buyer’s own estimate and
appraisal of the value of the business, financial condition, assets, operations
and prospects of Parent and the Company). Buyer acknowledges and agrees that it
is not relying upon any statements, representations or warranties except those
specifically set forth in this Agreement.

 

-33-



--------------------------------------------------------------------------------

ARTICLE V – COVENANTS

 

The parties covenant and agree as set forth in this Article V.

 

5.1 Further Action; Commercially Reasonable Efforts

 

From time to time after the Closing and without further consideration from
Buyer, Stockholders shall execute and deliver, or cause to be executed and
delivered, to Buyer such further instruments of sale, assignment, transfer and
delivery and take such other actions as Buyer may reasonably request in order to
more effectively sell, assign, transfer and deliver and reduce to the possession
of Buyer any and all of the Shares and Buyer shall reimburse Stockholders for
any related out-of-pocket expenses.

 

5.2 Filing of Tax Returns and Payment of Taxes

 

(a) The Stockholders shall jointly and severally indemnify and hold harmless
Buyer from and against all Pre-Closing Taxes and Losses relating thereto of the
Parent or the Company (including, without limitation, all federal payroll taxes
and Losses related thereto with respect to that certain notice of assessment
received from the Internal Revenue Service for the period ending December 31,
2002), it being understood that, to the extent permissible, the Stockholders
shall be entitled to the benefit of the pro rata portion of any available tax
credits attributable to any Pre-Closing Tax Period, including any Straddle
Period (to the extent such credit is based on events attributable to that
portion ending on and including the Closing Date), in computing the Taxes of the
Parent or the Company. Notwithstanding the foregoing, the Stockholders shall not
be required to indemnify Buyer for such Pre-Closing Taxes to the extent such
Taxes are specifically taken into account as an accrued liability in the
computation of Final Working Capital pursuant to Section 1.2.2. The Stockholders
obligation to indemnify Buyer under this Section 5.2 shall not be subject to any
limitations on indemnification provided in Section 8.2 or elsewhere in this
Agreement (other than those set forth in Section 8.1 and Section 8.2(c).

 

(b) Any Taxes for a Straddle Period shall be apportioned between the period
ending on and including the Closing Date and the period ending after the Closing
Date based, in the case of real and personal property Taxes, on a per diem basis
and, in the case of other Taxes, on the basis of a closing of the books at the
end of the Closing Date.

 

(c) The Tax Returns for the taxable year that ends on the Closing Date and the
taxable year that begins the day after the Closing Date shall be prepared in
accordance with Treasury Regulations Section 1.1502-76; provided however that no
election under Treasury Regulations Section 1.1502-76(b)(2)(ii) shall be made.
Buyer and Seller agree to follow the Next Day Rule pursuant to Treasury
Regulations Section 1.1502-76(b)(1)(ii)(B). To the extent applicable, any state
or local income Tax Returns of the Parent or the Company shall be prepared in
accordance with comparable provisions under state or local Law.

 

-34-



--------------------------------------------------------------------------------

(d) Tax Returns

 

(i) Stockholders’ Agent shall prepare or cause to be prepared, at the
Stockholders sole cost and expense, all Tax Returns of Parent and the Company
for taxable periods ending on September 30, 2004 (the “2004 Tax Returns”) and
the Closing Date (the “Stub Period Tax Returns”) that are required to be filed
after the Closing Date (“Pre-Closing Tax Returns”). Stockholders’ Agent shall
use commercially reasonable efforts to cause to be prepared and deliver drafts
to Buyer of (A) the 2004 Tax Return and the Stub Period Tax Return by February
28, 2005, and (B) all other Pre-Closing Tax Returns as soon as possible
following the Closing Date (taking into account the amount of time reasonably
necessary to complete any study or other analysis with respect to credits with
respect to state Pre-Closing Tax Returns).

 

(ii) All such returns shall be prepared in good faith and in a manner consistent
with the past practices of Parent and the Company, except as required by
applicable Law. Prior to filing any such returns, Stockholders’ Agent will
provide Buyer with a reasonable opportunity to review, comment and approve (such
approval not to be unreasonably withheld or delayed) all such returns. Buyer
will not (or will not permit Parent or the Company to) unreasonably withhold its
signature on any such returns.

 

(e) No party shall be entitled to any compensation for a carryover or carryback
that might benefit directly or indirectly the other party.

 

(f) Stockholders, on the one hand, and Buyer, on the other hand, each agree to
furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information and assistance (including access to books and
records and reasonable access to and assistance from personnel) relating to the
Parent or the Company as is reasonably necessary for the preparation of any
return for Taxes, claim for refund, and with respect to the conduct of any audit
or other proceeding with respect to Taxes.

 

(g) Any Tax sharing agreement between the Parent or the Company and any other
person or entity shall terminate as of the Closing Date and neither the Parent
nor the Company will have any liability or rights with respect to such
agreements after the Closing.

 

(h) Amounts to be indemnified to Buyer hereunder shall be paid promptly upon
demand and paid prior to the date such amounts are required to be paid to the
appropriate Governmental Entity.

 

(i) The Stockholders shall pay 50% and the Buyer shall pay 50% of all sales,
transfer, stamp and similar Taxes, levies, charges and fees resulting from the
purchase and sale of Shares contemplated by this Agreement.

 

(j) The parties agree to treat any indemnification payment made pursuant to this
Section 5.2 and Section 8.2 as an adjustment to the Purchase Price for federal,
state and local income Tax purposes.

 

-35-



--------------------------------------------------------------------------------

(k) Tax Refunds

 

(i) Buyer shall promptly pay over (or cause the Parent to pay over) to the
Stockholders’ Agent all refunds received or credits realized as an offset to
Taxes payable (including interest received or credits realized as an offset to
Taxes payable (including interest received with respect thereto) by Buyer or its
affiliates with respect to Taxes of Parent or the Company for any Pre-Closing
Tax Period for which Stockholders are responsible for under Section 5.2(a).
Notwithstanding the foregoing, the Stockholders shall not be entitled to any
refund or credits for Taxes to the extent such Taxes are specifically taken into
account as an accrued asset in the computation of Final Working Capital pursuant
to Section 1.2.2 or result from the carryback of net operating losses or other
Tax attributes realized, incurred or created during a tax period other than a
Pre-Closing Tax Period.

 

(ii) For the avoidance of doubt, the parties agree that the Buyer’s obligations
under this Section 5.2(k) are subject to the provisions of Section 8.1 (to the
extent such refunds have been filed for, or credits realized as an offset to
Taxes payable, within the survival period) or such longer period provided under
Section 8.2(f),but only to the extent any such refunds or credits specifically
relate to a Pre-Closing Tax Proceeding for which a Reserve Amount has been
established thereunder.

 

(l) Amounts owed or payments due, if any, to (or for the benefit of) the
Stockholders under this Section 5.2 may, at Buyer’s option, be set off against
any amount owed or payments due, if any, to Buyer under this Section 5.2.
Amounts owed or payments due, if any, to Buyer under this Section 5.2 may, at
Buyer’s option, be recoverable by offset against the Promissory Note and the
amount from time to time subject to the Indemnity Escrow Agreement.

 

(m) The Stockholders’ indemnity obligations under this Section 5.2 shall
constitute the sole remedy for Buyer with respect to any claim for Pre-Closing
Taxes and Losses relating thereto. Losses arising out of or with respect to the
breach of any of the representations or warranties set forth in Section 2.16,
which are not Pre-Closing Taxes or Losses relating thereto shall be governed
exclusively by Section 8.2 (and shall be subject to any applicable limitations
set forth therein).

 

5.3 Director and Officer Liability and Indemnification

 

For a period of six years after the Closing, the Buyer shall not, and shall not
permit the Parent or the Company, to amend, repeal or otherwise modify any
provision in the Parent’s or the Company’s certificate or articles of
incorporation or bylaws (or equivalent governing documents) relating to the
exculpation or indemnification of any officers and/or directors (unless required
by Law), it being the intent of the parties that the current and former officers
and directors of the Parent and the Company shall continue to be entitled to
such exculpation and indemnification to the full extent of the Law; provided,
however, that (i) no exculpation or indemnification by the Company or Parent
shall be available to any director or officer for any claim arising out of any
breach by such officer or director in his capacity as a Stockholder party to
this Agreement under this Agreement or any of the other Operative Documents;
(ii)

 

-36-



--------------------------------------------------------------------------------

neither the Company, nor Parent shall be limited from amending, repealing or
modifying any provision of their respective certificate or articles of
incorporation or bylaws (or equivalent governing documents) relating to the
exculpation or indemnification of their respective employees or other agents,
other than directors and officers; and (iii) neither the Company, nor Parent
shall be restricted from reincorporating in another jurisdiction so long as in
the cases of clauses (ii) and (iii), such action would not reduce or otherwise
limited the extent to which former officers and/or directors are entitled to
exculpation or indemnification. The Buyer agrees and acknowledges that this
Section 5.3 shall be binding on the Buyer’s successors and assigns.

 

5.4 Non-Disclosure

 

Except as and to the extent required by Law, without the prior written consent
of the Stockholders’ Agent, Buyer shall not, and shall direct its directors,
officers, employees, representatives, agents or affiliates (collectively the
“Representatives”) not to, directly or indirectly, mention the Stockholders’
Agent in any public comment, statement or communication with respect to, the
transactions contemplated by this Agreement without the prior consent of the
Stockholders’ Agent, other than the filing of this Agreement and the other
Operative Documents with the Securities and Exchange Commission. If Buyer is
required by law to make any such disclosure, Buyer shall, to the extent
practicable, first provide to the Stockholders’ Agent the content of the
proposed disclosure, other than the filing of this Agreement and the other
Operative Documents with the Securities and Exchange Commission.

 

ARTICLE VI – CLOSING DELIVERIES

 

6.1 Deliveries by Seller

 

At the Closing, in addition to any other documents or agreements required under
this Agreement, Seller shall deliver or cause to be delivered to Buyer the
following:

 

(a) Certificates representing the Shares, which certificates (i) shall be duly
endorsed in blank or accompanied by duly executed stock powers and (ii) shall
transfer good and marketable title to such shares, free and clear of all Liens,
adverse claims, restrictions on sale, transfers or voting (other than
restrictions imposed by applicable securities laws), preemptive rights, options
or other rights to purchase;

 

(b) The resignations of the directors and officers of the Company and Parent;

 

(c) An estoppel certificate of each landlord under each Real Property Lease with
respect to each parcel of real property leased by the Company or Parent, in form
and substance reasonably satisfactory to Buyer and the First Amendment to Lease
by and between Robert D. Ducote, Gail H. Ducote and the Company dated December
    , 2004;

 

(d) A certificate of the non-foreign status of each of the Stockholders
complying with the provisions of Treasury Regulations Section 1.1445(2)(b);

 

-37-



--------------------------------------------------------------------------------

(e) A certificate of the Secretary of each of Parent and the Company, in form
and substance reasonably satisfactory to Buyer, as to the authenticity and
effectiveness of the actions each of their respective Boards of Directors and
stockholders/shareholders authorizing the execution, delivery and performance of
this Agreement and the other Operative Documents (together with an incumbency
and signature certificate regarding the signing officers of each of Parent and
the Company).

 

(f) The Articles of Incorporation of the Company certified by the Secretary of
State of the state of California, and the Bylaws of the Company, certified by
the Secretary of the Company.

 

(g) The Certificate of Incorporation of Parent certified by the Secretary of
State of the state of Delaware, and the Bylaws of Parent, certified by the
Secretary of Parent.

 

(h) A Certificate of Good Standing for the Company from the Secretary of State
of the state of California and any other jurisdiction in which the Company is
qualified to do business;

 

(i) A Certificate of Good Standing for Parent from the Secretary of State of the
state of Delaware and any other jurisdiction in which Parent is qualified to do
business;

 

(j) An opinion, dated the Closing Date, of Finn, Dixon & Herling LLP, counsel
for Seller, in form and substance reasonably satisfactory to Buyer;

 

(k) The Indemnification Escrow Agreement executed by the Stockholders’
Representative;

 

(l) The Working Capital Escrow Agreement executed by the Stockholders’
Representative;

 

(m) An employment agreement and a noncompetition agreement executed by Steven
Robinson;

 

(n) Confirmation that all employee bonuses accrued up to the Closing Date have
been paid;

 

(o) Evidence that all warrants, options and any other rights to purchase capital
stock of Parent have been exercised or validly cancelled;

 

(p) Waivers of the redemption rights of the holders of preferred stock set forth
in Parent’s Certificate of Incorporation;

 

(q) A payoff letter executed by Citicorp Vendor Finance, Inc.; and

 

(r) The Payout Letter executed by Banc of America Commercial Finance Corporation
on December 7, 2004.

 

-38-



--------------------------------------------------------------------------------

6.2 Deliveries by Buyer

 

At the Closing, in addition to any other documents or agreements required under
this Agreement, Buyer shall deliver to the Stockholders the following:

 

(a) The amount payable to the Stockholders at the Closing pursuant to Section
1.2.1, such amount to be disbursed as set forth in Section 1.2.1;

 

(b) The Promissory Note executed by an officer of Buyer;

 

(c) A certificate of Buyer’s Secretary, in form and substance reasonably
satisfactory to Seller, as to the authenticity and effectiveness of the
resolutions of the board of directors of Buyer authorizing the execution,
delivery and performance of this Agreement and the other Operative Documents and
the transactions contemplated hereby and thereby (together with an incumbency
and signature certificate regarding the officer(s) signing on behalf of Buyer);

 

(d) An opinion, dated the Closing Date, of Perkins Coie LLP, counsel for Buyer,
in form and substance reasonably satisfactory to Seller;

 

(e) The Indemnification Escrow Agreement executed by Buyer; and

 

(f) The Working Capital Escrow Agreement executed by Buyer.

 

ARTICLE VII - AMENDMENT AND WAIVER

 

7.1 Amendment

 

This Agreement may be amended or supplemented only by a written instrument duly
executed by each of the parties hereto.

 

7.2 Waiver

 

Any party hereto may (a) extend the time for the performance of any obligation
or other act of any other party hereto, (b) waive any inaccuracy in the
representations and warranties contained herein or in any document delivered
pursuant hereto, or (c) waive compliance with any agreement or condition
contained herein or in any other Operative Document. Except as otherwise
specifically provided herein, any such extension or waiver shall be valid only
if set forth in a written instrument duly executed by the party or parties to be
bound thereby. The failure of any party at any time or times to require
performance of any provisions shall in no manner affect its right at a later
time to enforce the same. No waiver by any party of any condition or of any
breach of any terms, covenants, representations, warranties or agreements
contained in this Agreement shall be deemed to be a further or continuing waiver
of any such condition or breach in other instances or a waiver of any other
condition or any breach of any other terms, covenants, representations,
warranties or agreements.

 

-39-



--------------------------------------------------------------------------------

ARTICLE VIII - SURVIVAL AND INDEMNIFICATION

 

8.1 Survival

 

Subject to the limitations and other provisions of this Agreement, the
representations, warranties, covenants and agreements of the parties contained
in this Agreement and the Operative Documents shall survive and remain in full
force and effect for a period of 24 months after the Closing Date, except that
(i) the representations and warranties in Section 3.1 (Good Title) and Section
3.2 (Enforceability) and Section 3.3 (Authority) shall survive forever.

 

8.2 Indemnification to Buyer

 

(a) Subject to the terms and conditions of this Agreement and the
Indemnification Escrow Agreement, Buyer shall be indemnified and defended
against and held harmless from any and all liabilities, losses, costs, expenses
(including without limitation, reasonable attorney’s fees) of and damages to
(collectively, “Losses”) Buyer arising out of or with respect to the breach of
any representation or warranty of the Company, Parent or Stockholders, as the
case may be, in this Agreement or any covenant or agreement in this Agreement or
in any of the Operative Documents, by the Company, Parent or Stockholders, as
the case may be; provided that under no circumstance shall the term “Losses”
include, or Buyer be indemnified for, lost profits, provided, further, that any
claim for Losses pursuant to this Section 8.2 shall be without duplication of
any claim for Pre-Closing Taxes or Losses relating hereto pursuant to Section
5.2.

 

(b) No claim may be made for indemnification pursuant to this Section 8.2 with
respect to any individual item of Loss, unless the aggregate of all Losses of
Buyer with respect to this Section 8.2 exceeds $250,000 (the “Indemnity
Deductible Amount”); provided however that (i) individual items of Loss under
$10,000 (the “De Minimus Threshold”) shall not be taken into account in
determining whether the Indemnity Deductible Amount has been met; and (ii) after
the Indemnity Deductible Amount is exceeded, Buyer shall only be entitled to
recover Losses in excess of the Indemnity Deductible Amount, except that claims
based upon a breach of the representations and warranties in Section 3.1 (Good
Title); Section 3.2 (Enforceability); and Section 3.3 (Authority) (the
“Stockholders’ Representations”) or a breach of the representations and
warranties in Section 2.2 (Enforceability); Section 2.3 (Capitalization);
Section 2.18 (Inventories); Section 2.19 (Accounts Receivable) or a breach of
covenants under Section 5.2 (Filing of Tax Returns and Payment of Taxes)
(Sections 2.2, 2.3, 2.18, 2.19 and 5.2 being referred to herein collectively as
the “Excluded Sections”) shall not be subject to the De Minimus Threshold or
satisfaction of the Indemnity Deductible Amount.

 

(c) The aggregate liability of the Company, Parent and Stockholders pursuant to
this Section 8.2, other than for any claims based upon fraud or a breach of any
of the Stockholders’ Representations, which claims shall be governed by Sections
8.2(d) and 8.2(e), shall be limited to the sum of (y) the unpaid principal
balance of the Promissory Note and (z) the amount subject, from time to time, to
the Indemnification Escrow Agreement. Any and

 

-40-



--------------------------------------------------------------------------------

all claims against the Company, Parent or Stockholders in connection with this
Agreement, other than claims based upon fraud or a breach of any of the
Stockholders’ Representations, shall be collectable solely by offset against the
unpaid principal balance of the Promissory Note or the amount from time to time
subject to the Indemnification Escrow Agreement and not from the Stockholders or
any of them, it being understood and agreed that offset against the Promissory
Note and the amount from time to time subject to the Indemnification Escrow
Agreement shall be the Buyer’s sole source of recovery for claims pursuant to
this Section 8.2 other than claims based upon fraud or a breach of the
Stockholders’ Representations.

 

(d) In the event of fraud on the part of, or a breach of any of the
Stockholders’ Representations by, any Stockholder, (i) liability on the part of
the Stockholders shall be several and not joint; (ii) such Stockholders’
liability shall be limited to the Losses of Buyer caused by such Stockholders’
fraud or breach, (iii) Buyer shall be entitled to make indemnification claims
directly against the particular breaching or defrauding Stockholder; and (iv)
Buyer shall be entitled to recover any amounts only directly from the breaching
or defrauding Stockholder and/or, in the event that Buyer is unable to recover
completely from such Stockholder, by offset against the Promissory Note or from
the amount subject from time to time to the Indemnification Escrow Agreement;
provided, however, that in the event Buyer seeks to recover any amounts by
offset against the Promissory Note or the amount subject from time to time to
the Indemnification Escrow Agreement (A) the maximum amount Buyer shall be
entitled to so recover shall be the percentage of the Promissory Note and the
amount subject from time to time to the Indemnification Escrow Agreement set
forth across from the name of the particular breaching Stockholder on Schedule
8.2(d) hereto and (B) the particular breaching Stockholder hereby waives such
Stockholder’s right to receive such percentage of the Promissory Note and the
amount subject from time to time to the Indemnification Escrow Agreement.

 

(e) In the event of fraud on the part of the Company or Parent, (i) liability on
the part of the Stockholders (other than Shufro and Macartney) after the Closing
shall be joint and several, but shall be limited with respect to each
Stockholder to the percentage set forth opposite such Stockholder’s name on
Schedule 8.2(e) hereto of Losses caused by such fraud and (ii) Buyer shall be
entitled to recover any amounts directly from the Stockholders or by offset
against the Promissory Note or from the amount subject from time to time to the
Indemnification Escrow Agreement; provided however, that Macartney and Shufro
shall not be liable in the event of fraud on the part of Parent or the Company
and that Buyer’s right of recovery by offset against the Promissory Note or from
the amount subject from time to time to the Indemnification Escrow Agreement
shall be limited to the extent necessary to ensure that amounts payable to
Macartney and Shufro are available to be so paid.

 

(f) Notwithstanding anything to the contrary in this Agreement, if prior to the
final scheduled payment of the unpaid principal balance of the Promissory Note,
there is any pending audit, examination, claim, action, assessment, suit,
investigation or other proceeding by any Governmental Entity with respect to
Pre-Closing Taxes (“Pre-Closing Tax Proceeding”) with respect to which Buyer
reasonably believes in good faith there is potential liability for Pre-Closing
Taxes or Losses relating thereto, and prior to the scheduled payment

 

-41-



--------------------------------------------------------------------------------

date Buyer provides written notice to the Stockholders’ Agent setting forth the
estimated amount of such potential liability or related Losses (the “Reserve
Amount”) and the facts and circumstances on which such Reserve Amount is based,
Buyer shall be entitled to withhold from such final payment an amount equal to
the Reserve Amount (not to exceed Five Hundred Thousand Dollars ($500,000.00))
until a determination (within the meaning of Section 1313 of the Code or
comparable provision of state, local or foreign Tax law) has been made with
respect to such Pre-Closing Tax Proceeding. If such Pre-Closing Tax Proceeding
for which Buyer has identified a Reserve Amount results in an actual liability
for Pre-Closing Taxes or related Losses, such liability for Pre-Closing Taxes
and related Losses shall be deemed to have occurred (and a claim with respect
thereto made) during the survival period provided in Section 8.1 hereof, and
Buyer shall be entitled to collect such amounts by offset against the Reserve
Amount. Buyer shall promptly remit any remaining balance of the Reserve Amount
to the Stockholders’ Agent.

 

8.3 Indemnification to Stockholders

 

Subject to the terms and conditions of this Agreement, Stockholders shall be
indemnified and defended against and held harmless from any and all Losses
actually incurred by any Stockholder arising out of or with respect to the
breach of any representation, warranty, covenant or agreement of Buyer in this
Agreement; provided that Buyer’s liability to each Stockholder shall be limited
to such Stockholder’s pro rata percentage (based on the portion of the Purchase
Price such Stockholder would have received had the Company been debt-free at the
Closing) of the Purchase Price.

 

8.4 General Provisions

 

(a) Notwithstanding anything contained herein to the contrary, no claim may be
asserted nor any action commenced against any party hereto for breach of any
representation, warranty, covenant or agreement contained herein or in the
Operative Documents, unless written notice of such claim or action is received
by such party and, with respect to claims against Buyer, by Perkins Coie LLP,
describing in detail the facts and circumstances of the subject matter of such
claim or action on or prior to the date on which the representation, warranty,
covenant or agreement on which such claim or action is based ceases to survive
as set forth in Section 8.1, irrespective of whether the subject matter of such
claim or action shall have occurred before or after such date.

 

(b) Each Person entitled to indemnification under this Article VIII or under
Section 5.2(a) (an “Indemnified Person”) agrees to give the Person or Persons
bearing the related indemnification obligation hereunder (the “Indemnifying
Persons”) prompt written notice of any claim, assertion, event or proceeding by
or in respect of a third party of which the Indemnified Person has knowledge
concerning any Loss as to which it may request indemnification hereunder or any
liability or damage as to which the Indemnity Deductible Amount may be applied;
provided that the failure of the Indemnified Person to give notice shall not
relieve the Indemnifying Person of its obligations under this Article VIII
except to the extent (if any) that the Indemnifying Person shall have been
prejudiced by such failure. The Indemnifying Persons shall have the right to
direct, in good faith, through counsel of their

 

-42-



--------------------------------------------------------------------------------

own choosing, the defense or settlement of any such claim or proceeding at their
own expense; provided, however, that if the Indemnifying Persons are
Stockholders, the costs and expenses associated with such defense or settlement
(other than the costs or expense associated with the defense or settlement of a
claim, assertion, event or proceeding indemnified pursuant to Section 5.2, which
shall be the responsibility of the Stockholders) shall be paid out of the
amounts from time to time subject to the Indemnification Escrow Agreement;
provided that, if the claim, assertion, event or proceeding to which such
defense or settlement relates is based upon fraud or a breach of any of the
Excluded Sections, in which event the Stockholder that is the Indemnifying
Person shall bear his, her or its own costs and expenses in respect of such
claims, assertion, event or proceeding. If the Indemnifying Persons elect to
assume the defense of any such claim or proceeding, the Indemnified Person may
participate in such defense through counsel of their own choosing, but in such
case the expenses of the Indemnified Person shall be paid by the Indemnified
Person. The Indemnified Person shall provide the Indemnifying Persons with
reasonable access to his, her or its records and personnel relating to any such
claim, assertion, event or proceeding during normal business hours and shall
otherwise cooperate with the Indemnifying Persons in the defense or settlement
thereof. If the Indemnifying Persons elect to direct the defense of any such
claim or proceeding, the Indemnified Person shall not pay, or permit to be paid,
any part of any claim or demand arising from such asserted liability unless the
Indemnifying Persons consent in writing to such payment or unless the
Indemnifying Persons, subject to the last sentence of this Section 8.4(b),
withdraw from the defense of such asserted liability, or unless a final judgment
from which no appeal may be taken by or on behalf of the Indemnifying Persons is
entered against the Indemnified Person for such liability. If the Indemnifying
Persons shall fail to defend or, if after commencing or undertaking any such
defense, shall fail to prosecute or shall withdraw from such defense, the
Indemnified Person shall have the right to undertake the defense or settlement
thereof, at the Indemnifying Persons’ expense. If the Indemnified Person assumes
the defense of any such claim or proceeding pursuant to this Section 8.4(b) and
proposes to settle such claim or proceeding prior to a final judgment thereon or
to forego any appeal with respect thereto, then the Indemnified Person shall
give the Indemnifying Persons prompt written notice thereof. Unless the
Indemnified Party has assumed the defense as provided in the preceding sentence,
the Indemnified Person shall not consent to the entry of any judgment or enter
into any settlement of any claim by a third party as to which it may request
indemnification hereunder without the prior written consent of each Indemnifying
Person, which consent may not be unreasonably withheld or delayed.

 

(c) If a claim or proceeding is brought by Buyer against the Stockholders
pursuant to Section 8.2 (as opposed to Section 5.2), and the costs and expenses
associated with the defense or settlement by the Stockholders, or any of them,
of such claim are paid out of the amounts from time to time subject to the
Indemnification Escrow Agreement as described in Section 8.4(b), such costs and
expenses shall be refunded by the Stockholder or Stockholders that received such
amounts to the Indemnification Escrow Account in proportion to the amounts so
received by such Stockholder or Stockholders if such claim or proceeding is
finally determined in Buyer’s favor.

 

-43-



--------------------------------------------------------------------------------

8.5 Sole and Exclusive Remedy

 

From and after the Closing, the indemnification obligations of Seller and Buyer
under this Article VIII shall constitute the sole and exclusive remedies of
Buyer and Seller, respectively, with respect to the matters described in
Sections 8.2 and 8.3, respectively; provide, however, that (a) nothing in this
Agreement shall prevent or restrict the right of any party to obtain injunctive
or other equitable relief with a court of competent jurisdiction and (b) the
exclusivity provisions of this Section 8.5 shall not apply to claims of fraud
arising under or relating to the transactions contemplated by this Agreement.
Except for rights to indemnification under Section 8.2 and rights that are
non-waivable by law, Buyer hereby waives any right, whether arising at law or in
equity, to seek contribution, cost recovery, damages or any other recourse or
remedy from Seller, and hereby releases Seller, from any claim, demand, or
liability, with respect to any environmental, health, or safety matter relating
to the past, current, or future facilities, properties, or operations of the
Company, and all of its predecessors or affiliates, including any such matter
arising under any Environmental Law.

 

ARTICLE IX - GENERAL

 

9.1 Expenses

 

Except as otherwise specifically provided herein, regardless of whether the
transactions contemplated by this Agreement are consummated, each party shall
pay its own fees and expenses incident to the negotiation, preparation and
execution of this Agreement and the other Operative Documents (including legal
and accounting fees and expenses); provided, however, that if any action or suit
is brought hereunder, the attorneys’ fees and expenses of the prevailing party
incurred in such action or suit including, without limitation, any post-trial or
appellate proceeding or in the collection or enforcement of any judgment or
award entered or made in such action or suit, shall be paid by the other party.

 

9.2 Notices

 

Any notice, request, demand or other communication desired or required to be
given hereunder shall be in writing given by personal delivery, confirmed
facsimile transmission or overnight courier service, in each case addressed as
respectively set forth below or to such other address as any party shall have
previously designated by such a notice. The effective date of any notice,
request or demand shall be the date of personal delivery, the date on which
successful facsimile transmission is confirmed or the date actually delivered by
a reputable overnight courier service, as the case may be, in each case properly
addressed as provided herein and with all charges prepaid.

 

-44-



--------------------------------------------------------------------------------

TO BUYER:

 

Merix Corporation

1521 Poplar Lane

Forest Grove, Oregon 97116

Facsimile: 503.992.4054

Attn: Janie Brown

 

with a copy to:

 

Perkins Coie LLP

1120 NW Couch Street, Tenth Floor

Portland, OR 97209

Facsimile: 503.727.2222

Attention: Patrick J. Simpson

 

TO THE COMPANY, PARENT OR STOCKHOLDERS:

 

c/o Saugatuck Capital Company

One Canterbury Green

Stamford, CT 06901

Facsimile: 203.324.6995

Attention: Stuart W. Hawley

 

with a copy to:

 

Finn Dixon & Herling LLP

One Landmark Square

Stamford, CT 06901

Facsimile: 203.348.5777

Attention: Michael J. Herling Esquire

 

9.3 Severability

 

If any term or other provision of this Agreement is deemed invalid, illegal or
unenforceable by any Law, or public policy, all other terms and provisions of
this Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or unenforceable, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner so that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

 

-45-



--------------------------------------------------------------------------------

9.4 Entire Agreement

 

This Agreement, the Escrow Agreement and the other Operative Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all prior communications,
representations, agreements and undertakings, both written and oral, among the
parties, with respect to the subject matter hereof and thereof.

 

9.5 Parties in Interest

 

This Agreement shall be binding upon and inure solely to the benefit of the
parties hereto and their respective successors heirs, legal representatives and
permitted assigns; provided, however, that no party may assign this Agreement in
whole or in part without the express written consent of each of other parties
hereto. Nothing in this Agreement, express or implied, is intended to or shall
confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

9.6 Governing Law; Jurisdiction; Venue

 

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Oregon applicable to contracts made and wholly
performed in Oregon by persons domiciled in Oregon, without reference to rules
governing conflict of laws. The parties irrevocably consent to the nonexclusive
jurisdiction and venue of the state and federal courts located in Multnomah
County, Oregon in connection with any action, suit or other proceeding arising
out of this Agreement or any of the other Operative Documents.

 

9.7 Counterparts

 

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different parties hereto
in separate counterparts, each of which when executed and delivered shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement.

 

9.8 Effect of Investigation

 

Any due diligence review, audit or other investigation or inquiry undertaken or
performed by or on behalf of Buyer shall not limit, qualify, modify or amend the
representations, warranties or covenants of, or indemnities by Sellers made or
undertaken pursuant to this Agreement, irrespective of the knowledge and
information received (or that should have been received) therefrom by Buyer;
provided however that Buyer’s knowledge of any breach of any of Seller’s
representation, warranty or covenant prior to Closing shall preclude Buyer from
making a claim for such breach after Closing.

 

9.9 Interpretation

 

(a) The parties have participated jointly in the negotiation and preparation of
this Agreement. In the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by Buyer and Seller and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of authorship off any of the provisions of
this Agreement.

 

-46-



--------------------------------------------------------------------------------

(b) Representations, warranties, covenants and agreements made with respect to
or by the “Business” shall be deemed representations, warranties, covenants or
agreements by or about each of the Company and Parent. Representations,
warranties, covenants and agreements made with respect to or by “Seller” shall
be deemed representations, warranties, covenants or agreements by or about each
of the Company, Parent and each of the Stockholders.

 

9.10 Stockholders’ Agent

 

By virtue of his, her or its execution of this Agreement, each Stockholder
irrevocably appoints Saugatuck Capital Company Limited Partnership IV SBIC, a
Delaware limited partnership, as his, her or its agent (the “Stockholders’
Agent”) for all purposes of this Agreement, the Indemnification Escrow Agreement
and the Working Capital Escrow Agreement, including, without limitation, the
power to give and receive notices and communications, to agree to, negotiate,
enter into settlements and compromises of, and demand dispute resolution and
comply with orders of courts and awards of arbitrators with respect to,
indemnification claims under this Agreement, the Indemnification Escrow
Agreement and the Working Capital Escrow Agreement and to take all actions
necessary or appropriate in the discretion of Stockholders’ Agent for the
accomplishment of the foregoing and in the discretion of Stockholders’ Agent, to
enter into any amendments to, or side agreements with respect to, this
Agreement, the Indemnification Escrow Agreement and the Working Capital Escrow
Agreement. Saugatuck Capital Company Limited Partnership IV SBIC hereby accepts
appointment as Stockholders’ Agent.

 

At and after Closing, Buyer shall be entitled to deal exclusively with
Stockholders’ Agent on all matters relating to this Agreement, the
Indemnification Escrow Agreement and the Working Capital Escrow Agreement
involving Stockholders, and shall be entitled to rely conclusively (without
further evidence of any kind whatsoever) on any document executed or purported
to be executed on behalf of any Stockholder by Stockholders’ Agent, and on any
other action taken or purported to be taken on behalf of any Stockholder by
Stockholders’ Agent.

 

If Stockholders’ Agent, or any successor agent appointed by Stockholders’ Agent,
shall resign or otherwise be unable to fulfill its responsibilities as agent of
Stockholders, then Stockholders’ Agent shall, within thirty (30) days after such
resignation or disability, appoint a successor agent and, promptly thereafter
shall notify Buyer of the identity of such successor. Any such successor shall
be deemed to be “Stockholders’ Agent” for purposes of this Agreement. If for any
reason there is no Stockholders’ Agent at any time, all references herein to
Stockholders’ Agent shall be deemed to refer to Stockholders as a group.

 

Stockholders’ Agent shall not be responsible to the Stockholders for any act
done or omitted as Stockholders’ Agent while acting in good faith and in the
exercise of reasonable judgment. The Stockholders shall jointly and severally
indemnify Stockholders’ Agent and

 

-47-



--------------------------------------------------------------------------------

hold Stockholders’ Agent harmless against any loss incurred without gross
negligence, bad faith or willful misconduct on the part of Stockholders’ Agent
and arising out of or in connection with the acceptance or administration of
Stockholders’ Agent’s duties hereunder, including the reasonable fees and
expenses of any legal counsel or other professional retained by Stockholders’
Agent. By virtue of their approval of this Agreement, Stockholders hereby agree
to pay (pro rata in accordance with their share ownership) all costs and
expenses, including those of any legal counsel or other professional retained by
Stockholders’ Agent in connection with the acceptance and administration of
Stockholders’ Agent’s duties hereunder.

 

The Stockholders Hereby acknowledge and agree that prior to the final
distribution of any funds remaining in the Indemnification Escrow Account or the
Working Capital Escrow Account, Stockholders’ Agent shall be permitted to be
reimbursed out of such remaining funds to be distributed to Stockholders for any
and all costs and expenses of Stockholders’ Agent not yet reimbursed by
Stockholders pursuant to this Section 9.10.

 

[Remainder of Page Intentionally Left Blank]

 

-48-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have entered into and signed this STOCK
PURCHASE AGREEMENT as of the date and year first above written.

 

Merix Corporation

By

 

/s/ Mark Hollinger

--------------------------------------------------------------------------------

    Mark Hollinger, President and Chief Executive Officer Data Circuit Systems,
Inc.

By

 

/s/ Steven Robinson

--------------------------------------------------------------------------------

   

Steven Robinson, President

Data Circuit Holdings, Inc.

By

 

/s/ Steven Robinson

--------------------------------------------------------------------------------

   

Steven Robinson, President

STOCKHOLDERS: SAUGATUCK CAPITAL COMPANY LIMITED PARTNERSHIP IV SBIC

By:  

 

SAUGATUCK MANAGEMENT IV SBIC,

LLC, its General Partner

   

By:  

  SAUGATUCK CAPITAL COMPANY LIMITED PARTNERSHIP IV,        

its sole member

       

By:  

 

SAUGATUCK MANAGEMENT IV, LLC,

           

its General Partner

           

By:

 

/s/ Stuart W. Hawley

--------------------------------------------------------------------------------

           

Name:

 

Stuart W. Hawley

           

Title:

 

Managing Member

 

-49-



--------------------------------------------------------------------------------

BANC OF AMERICA MANAGEMENT CORPORATION By:  

/s/ James F. Graue

--------------------------------------------------------------------------------

Name:   James F. Graue Title:   Senior Vice President BANC OF AMERICA COMMERCIAL
FINANCE CORPORATION By:  

/s/ James F. Graue

--------------------------------------------------------------------------------

Name:   James F. Graue Title:   Senior Vice President HABEEB CHILDREN’S TRUST
By:  

/s/ Nicholas Ofiesh

--------------------------------------------------------------------------------

Name:   Nicholas Ofiesh Title:   Trustee SHUFRO FAMILY HOLDINGS, LLC By:  

/s/ Mark Shufro

--------------------------------------------------------------------------------

Name:   Mark Shufro Title:   Managing Member

/s/ Steven Robinson

--------------------------------------------------------------------------------

Steven Robinson

/s/ Michael Kadlec

--------------------------------------------------------------------------------

Michael Kadlec

/s/ Edwin Barclay

--------------------------------------------------------------------------------

Edwin Barclay

/s/ Lisa Lloyd

--------------------------------------------------------------------------------

Lisa Lloyd

/s/ Kenneth R. Macartney

--------------------------------------------------------------------------------

Kenneth R. Macartney

 

-50-



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

2004 Tax Returns

   Section 5.2(d)

Accounts Receivable

   Section 2.19

Adjustment Statement

   1.2.2(d)

Advances

   Section 2.19

Affiliated Group

   Section 2.16(o)

Agreed Rate

   Section 1.2.2(j)

Agreement

   Preamble

Annual Financial Statements

   Section 2.6(a)

BACF

   Section 1.2.1(b)

BACF Amount

   Section 1.2.1(d)

Business

   Section 9.9(b)

Buyer

   Preamble

Buyer Adjustment

   Section 1.2.2(i)

Cash and Cash Equivalents

   Section 1.2.1(a)

Closing

   Section 1.4

Closing Date

   Section 1.4

Closing Working Capital

   Section 1.2.2(b)

COBRA

   Section 2.14(a)

Code

   Section 2.14(a)

Common Stockholders

   Section 1.2.1(d)

Company

   Preamble

Contested Adjustment Notice

   1.2.2(f)

Contested Adjustments

   1.2.2(f)

De Minimus Threshold

   8.2(b)

Disclosure Memorandum

   Article II

Employee Benefit Plan

   Section 2.14(a)

Employees

   Section 2.15

Environmental Laws

   Section 2.9(h)

ERISA

   Section 2.14(a)

ERISA Affiliate

   Section 2.14(a)

Escrow Agent

   Section 1.3(a)

Excluded Sections

   Section 8.2(b)

Final Working Capital

   Section 1.2.2(h)

Financial Statements

   Section 2.6(a)

GAAP

   Section 1.2.2(a)

Governmental Entity

   Section 2.14(a)

Hazardous Substance

   Section 2.9(h)

HIPAA

   Section 2.14(a)

Indemnification Escrow Agreement

   Section 1.3(a)

Indemnification Escrow Amount

   Section 1.2.1(b)

Indemnified Person

   Section 8.4(b)

 

    I-1   INDEX OF DEFINED TERMS



--------------------------------------------------------------------------------

Indemnifying Persons

   Section 8.4(b)

Indemnity Deductible Amount

   Section 8.2(b)

Independent Expert

   Section 1.2.2(g)

Intellectual Property

   Section 2.10(a)

Intellectual Property Rights

   Section 2.10(b)

IRS

   Section 2.14(a)

Law

   Section 2.5

Lien

   Section 1.1

Losses

   Section 8.2(a)

Macartney

   Section 1.2.1(d)

Major Customers

   Section 2.26(a)

Major Suppliers

   Section 2.26(a)

Management Stockholders

   Section 2.7(a)

Material Adverse Effect

   Section 2.8(c)

Material Contracts

   Section 2.13(a)

McDonald Investments Amount

   Section 1.2.1(b)

Operative Documents

   Article II

Parent

   Preamble

Payout Letter

   Section 1.2.1(d)

Permits

   Section 2.8(a)

Person

   Section 2.3(b)

Pre-Closing Tax Periods

   Section 2.16(o)

Pre-Closing Tax Proceeding

   Section 8.2(f)

Pre-Closing Tax Returns

   Section 5.2(d)

Pre-Closing Taxes

   Section 2.16(o)

Preliminary Closing Working Capital Statement

   Section 1.2.2(b)

Promissory Note

   Section 1.2.1(b)

Purchase Price

   Section 1.2.1(a)

Real Property

   Section 2.11(a)

Real Property Leases

   Section 2.11(a)

Reference Balance Sheet

   Section 2.6(a)

Reference Financial Statements

   Section 2.6(a)

Representatives

   Section 5.4

Reserve Amount

   Section 8.2(f)

Sample Working Capital

   Section 1.2.2(a)

Seller

   Section 9.9(b)

Seller’s Knowledge

   Section 2.7(a)

Series A Preferred Stockholders

   Section 1.2.1(d)

Shares

   Recital A

Shufro

   Section 1.2.1(d)

Stockholder Adjustment

   Section 1.2.2(i)

Stockholders

   Preamble

Stockholders’ Agent

   Section 9.10

Stockholders’ Representations

   Section 8.2(b)

Stockholder’s Shares

   Section 3.1

 

    I-2   INDEX OF DEFINED TERMS



--------------------------------------------------------------------------------

Straddle Period

   Section 2.16(o)

Stub Period Tax Returns

   Section 5.2(d)

Tax

   Section 2.16(o)

Tax Return

   Section 2.16(o)

Warrant Cancellation Agreement

   Section 1.2.1(d)

Warrant Holder

   Section 1.2.1(d)

Working Capital

   Section 1.2.2(a)

Working Capital Escrow Agreement

   Section 1.3(b)

Working Capital Escrow Amount

   Section 1.2.1(b)

 

    I-3   INDEX OF DEFINED TERMS